

Exhibit 10.1








$2,500,000,000


364-DAY CREDIT AGREEMENT


among


INTERNATIONAL BUSINESS MACHINES CORPORATION and


IBM CREDIT LLC, as Borrowers


The Several Lenders
from Time to Time Parties Hereto


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


BNP PARIBAS, CITIBANK, N.A.,
ROYAL BANK OF CANADA, and MIZUHO BANK, LTD.,
as Syndication Agents


and


BARCLAYS BANK PLC, BANCO SANTANDER, S.A., BANK OF AMERICA, N.A.,
DEUTSCHE BANK SECURITIES INC.,
HSBC BANK USA, NATIONAL ASSOCIATION, SOCIETE GENERALE,
and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents


Dated as of July 18, 2019


JPMORGAN CHASE BANK. N.A., BNP PARIBAS SECURITIES CORP.,
CITIBANK, N.A., and ROYAL BANK OF CANADA
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

1




TABLE OF CONTENTS


Page
 
SECTION 1.
DEFINITIONS
1
       
1.1
Defined Terms
1
 
1.2
Other Definitional Provisions
18
     
SECTION 2.
AMOUNT AND TERMS OF REVOLVING CREDIT FACILITIES
18
       
2.1
Revolving Credit Commitments
18
 
2.2
Procedure for Revolving Credit Borrowing
19
 
2.3
Conversion and Continuation Options for Revolving Credit Loans
19
 
2.4
Minimum Amounts and Maximum Number of Eurodollar and EURIBOR Tranches
20
 
2.5
[Reserved]
20
 
2.6
Optional Prepayments of Revolving Credit Loans.
20
 
2.7
[Reserved]
20
 
2.8
[Reserved]
20
 
2.9
Repayment of Revolving Credit Loans; Evidence of Debt; Term-Out Option
20
 
2.10
Interest Rates and Payment Dates
21
 
2.11
Fees
22
 
2.12
Computation of Interest and Fees
22
 
2.13
Termination or Reduction of Revolving Credit Commitments
22
 
2.14
Inability to Determine Interest Rate
23
 
2.15
Pro Rata Treatment and Payments
24
 
2.16
Illegality
25
 
2.17
Requirements of Law
25
 
2.18
Taxes
27
 
2.19
Indemnity
30
 
2.20
Change of Lending Office
31
 
2.21
[Reserved]
31
 
2.22
Defaulting Lenders
31
 
2.23
Currency Equivalents
31
     
SECTION 3.
[Reserved]
32
     
SECTION 4.
REPRESENTATIONS AND WARRANTIES
32
       
4.1
Organization; Powers
32
 
4.2
Authorization
32
 
4.3
Enforceability
32
 
4.4
Governmental Approvals
32
 
4.5
Financial Statements
33
 
4.6
No Material Adverse Change
33
 
4.7
No Material Litigation, etc.
33
 
4.8
Federal Reserve Regulations
33




--------------------------------------------------------------------------------

2





 
4.9
Investment Company Act, etc.
34
 
4.10
Tax Returns
34
 
4.11
No Material Misstatements
34
 
4.12
ERISA
34
 
4.13
Use of Proceeds
34
 
4.14
Anti-corruption Laws
34
     
SECTION 5.
CONDITIONS PRECEDENT
34
       
5.1
Conditions to Effectiveness
34
 
5.2
Conditions to Each Revolving Credit Loan
35
     
SECTION 6.
AFFIRMATIVE COVENANTS
36
       
6.1
Existence; Business and Properties
36
 
6.2
Financial Statements, Reports, etc.
36
 
6.3
Notices
37
 
6.4
Anti-Corruption Laws
37
     
SECTION 7.
NEGATIVE COVENANTS
37
       
7.1
Limitation on Secured Debt and Sale and Leaseback Transactions
38
 
7.2
Mergers, Consolidations and Sales of Assets
38
 
7.3
Margin Regulations
39
 
7.4
Financial Covenants
39
 
7.5
Anti-Corruption Laws
39
  7.6

Modifications of Support Agreement
39
       
SECTION 8.
EVENTS OF DEFAULT
39
     
SECTION 9.
THE ADMINISTRATIVE AGENT
41
       
9.1
Appointment
41
 
9.2
Delegation of Duties
41
 
9.3
Exculpatory Provisions
41
 
9.4
Reliance by Administrative Agent
41
 
9.5
Notice of Default
42
 
9.6
Non‑Reliance on Administrative Agent and Other Lenders
42
 
9.7
Indemnification
42
 
9.8
Administrative Agent in Its Individual Capacity
43
 
9.9
Successor Administrative Agent
43
 
9.10
Syndication and Documentation Agents
43
 
9.11
Certain ERISA Matters
43
     
SECTION 10.
[Reserved]
45
     
SECTION 11.
MISCELLANEOUS
45




--------------------------------------------------------------------------------

3





 
11.1
Amendments and Waivers
45
 
11.2
Notices
46
 
11.3
No Waiver; Cumulative Remedies
47
 
11.4
Survival of Representations and Warranties
47
 
11.5
Payment of Expenses
47
 
11.6
Participations
48
 
11.7
[Reserved]
49
 
11.8
Assignments
49
 
11.9
The Register; Disclosure; Pledges to Federal Reserve Banks
49
 
11.10
[Reserved]
50
 
11.11
Replacement of Lenders under Certain Circumstances
50
 
11.12
Adjustments; Set-off
51
 
11.13
Counterparts
51
 
11.14
Severability
51
 
11.15
Integration
51
 
11.16
GOVERNING LAW
51
 
11.17
Submission To Jurisdiction; Waivers
52
 
11.18
Judgment Related to Borrowings
52
 
11.19
Acknowledgements
52
 
11.20
WAIVERS OF JURY TRIAL
53
 
11.21
Confidentiality
53
 
11.22
Binding Effect
53
 
11.23
Incremental Revolving Credit Commitments
53
 
11.24
USA PATRIOT Act
54
 
11.25
No Fiduciary Duty, etc.
54
 
11.26
EU Bail-In
55




--------------------------------------------------------------------------------

4


SCHEDULES
         
SCHEDULE 1.1
Revolving Credit Commitments
 
SCHEDULE 6.2(c)
Compliance Certificate
             
EXHIBITS
         
EXHIBIT A
Form of Closing Certificate
 
EXHIBIT B
Form of Assignment and Assumption
 
EXHIBIT C
Form of Revolving Credit Loan Promissory Note
 
EXHIBIT D-1
Form of New Lender Supplement
 
EXHIBIT D-2
Form of Incremental Commitment Supplement
 
EXHIBIT E
Form of U.S. Tax Compliance Certificates
 




--------------------------------------------------------------------------------

1




364-DAY CREDIT AGREEMENT, dated as of July 18, 2019, among INTERNATIONAL
BUSINESS MACHINES CORPORATION, a New York corporation (“IBM”), and its
Subsidiary IBM CREDIT LLC, a Delaware limited liability company (“IBMCLLC”) 
(each individually, a “Borrower”, and together, the “Borrowers”), the several
banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”), BNP
PARIBAS, CITIBANK, N.A., ROYAL BANK OF CANADA, and MIZUHO BANK, LTD., as
syndication agents (in such capacity, the “Syndication Agents”) and  BARCLAYS
BANK PLC, BANCO SANTANDER, S.A., BANK OF AMERICA, N.A., DEUTSCHE BANK SECURITIES
INC., HSBC BANK USA, NATIONAL ASSOCIATION, SOCIETE GENERALE,  and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as documentation agents (in such capacity, the
“Documentation Agents”).


The parties hereto hereby agree as follows:


SECTION 1.          DEFINITIONS


1.1          Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:


“1985 Indenture”:  the Indenture, dated as of July 15, 1985, between IBM and The
Bank of New York (successor to Morgan Guaranty Trust Company of New York), as
Trustee.


“1990 Indenture”:  the Indenture, dated as of March 1, 1990, between IBM and The
Bank of New York, as Trustee.


“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the NYFRB Rate in effect on such day plus 1/2 of 1% and (c) the
Eurodollar Rate that would be calculated as of such day (or, if such day is not
a Business Day, as of the next preceding Business Day) in respect of a proposed
Eurodollar Loan with a one-month Interest Period plus 1.0%.  For purposes
hereof:  “Prime Rate” shall mean the rate of interest per annum last quoted by
The Wall Street Journal as the “Prime Rate” in the U.S. or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the NYFRB Rate for any reason, including the inability
or failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms thereof, the ABR shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. Any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or such Eurodollar Rate shall be
effective on the effective day of such change in the Prime Rate, the NYFRB Rate
or such Eurodollar Rate, respectively. If the ABR is being used as an alternate
rate of interest pursuant to Section 2.14 hereof, then the ABR shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above. For the avoidance of doubt, if the ABR as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.


“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.



--------------------------------------------------------------------------------

2




“Act”:  as defined in Section 11.24.


“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 25% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.


“Aggregate Outstanding Revolving Extensions of Credit”:  as to any Lender at any
time, the aggregate Dollar Amount of all Revolving Credit Loans made by such
Lender then outstanding.


“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.


“Anti-Corruption Laws”:  all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.


“Applicable Margin”:  on any date, with respect to (a) any Eurodollar Loan, a
rate per annum equal to the Credit Default Swap Spread applicable to the
relevant Borrower in effect for Eurodollar Loans on such date, (b) any EURIBOR
Loan, a rate per annum equal to the Credit Default Swap Spread applicable to the
relevant Borrower in effect for EURIBOR Loans on such date or (c) any ABR Loan,
a rate per annum equal to the Credit Default Swap Spread applicable to the
relevant Borrower in effect for ABR Loans on such date less 1% per annum (but
not less than 0%).  Notwithstanding the foregoing, (x) the non-default
Applicable Margin for Eurodollar Loans and EURIBOR Loans in effect at any time
shall not be less than 0.10%, and shall not exceed 0.75% (the “Maximum
Applicable Margin”) and (y) the non-default Applicable Margin for ABR Loans in
effect at any time shall be 0.00%.


If at any time (i) the Credit Default Swap Spread applicable to IBMCLLC is
unavailable and (ii) IBMCLLC’s long term senior unsecured debt rating, for debt
that has the benefit of support arrangements from IBM comparable to those
provided for in the Support Agreement but is not guaranteed by any other Person
or subject to any other credit enhancement, by each of S&P and Moody’s are equal
to or higher than those of IBM at such time, the Credit Default Swap Spread of
IBMCLLC shall be deemed to be the Credit Default Swap Spread applicable to IBM
at such time.  If at any time the Credit Default Swap Spread applicable to IBM
or IBMCLLC (subject, in the case of IBMCLLC, to the immediately preceding
sentence) is unavailable, IBM and the Lenders shall negotiate in good faith (for
a period of up to thirty days after the Credit Default Swap Spread becomes
unavailable (such thirty-day period, the “Negotiation Period”)) to agree on an
alternative method for establishing the Applicable Margin.  The Applicable
Margin at any date of determination thereof which falls during the Negotiation
Period shall be based upon the then most recently available quote of the Credit
Default Swap Spread.  If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Margin at any date of determination
subsequent to the end of the Negotiation Period shall be (x) in the case of ABR
Loans, 0.00% and (y) in the case of Eurodollar Loans or EURIBOR Loans, the
greater of (i) a rate per annum based upon the then most recently available
quote of the Credit Default Swap Spread (but in no event (A) greater than 0.75%
or (B) less than 0.10%) and (ii) a rate per annum equal to 75% of the Maximum
Applicable Margin.



--------------------------------------------------------------------------------

3




“Attributable Debt”:  as of any date of determination, the present value
(discounted semiannually at the Attributable Interest Rate) of the obligation of
a lessee for rental payments pursuant to any Sale and Leaseback Transaction
(reduced by the amount of the rental obligations of any sublessee of all or part
of the same property) during the remaining term of such Sale and Leaseback
Transaction (including any period for which the lease relating thereto has been
extended), such rental payments not to include amounts payable by the lessee for
maintenance and repairs, insurance, taxes, assessments and similar charges and
for contingent rents (such as those based on sales).  In the case of any Sale
and Leaseback Transaction in which the lease is terminable by the lessee upon
the payment of a penalty, such rental payments shall be considered for purposes
of this definition to be the lesser of (a) the rental payments to be paid under
such Sale and Leaseback Transaction until the first date (after the date of such
determination) upon which it may be so terminated plus the then applicable
penalty upon such termination and (b) the rental payments required to be paid
during the remaining term of such Sale and Leaseback Transaction (assuming such
termination provision is not exercised).


“Attributable Interest Rate”:  as of the date of its determination, the weighted
average of the interest rates (or the effective rate in the case of original
issue discount securities or discount securities) of (a) all Outstanding
Securities (as such term is defined in the 1990 Indenture) of IBM under the 1990
Indenture and all securities of IBM issued and outstanding (as defined in the
1985 Indenture) under the 1985 Indenture to which Sections 6.05 and 6.06 of the
1985 Indenture apply (and whose application has not been waived), or (b) at any
time when no securities of IBM referred to in clause (a) of this sentence are
outstanding, all outstanding Loans and all other outstanding Funded Debt of IBM
and IBMCLLC.


“Available Revolving Credit Commitment”:  as to any Lender, at any time of
determination, an amount equal to such Lender’s Revolving Credit Commitment at
such time minus such Lender’s Aggregate Outstanding Revolving Extensions of
Credit at such time.


“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Banking Day”:  in respect of any city, any day on which commercial banks are
open for business (including dealings in foreign exchange and foreign currency
deposits) in that city.


“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, other than via an Undisclosed
Administration, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or



--------------------------------------------------------------------------------

4




such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


“Benefit Plan”:  any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.


“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).


“Borrower”:  as defined in the preamble hereto.


“Borrower Obligations”:  any and all obligations of any Borrower for the payment
of money hereunder or in respect hereof, whether absolute or contingent.


“Borrowing Date”:  any Business Day specified in a notice pursuant to Section
2.2, 2.5 or 2.8 as a date on which the relevant Borrower requests Revolving
Credit Loans to be made hereunder.


“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
except that, when used in connection with (i) a Eurodollar Loan, “Business Day”
shall not include any day on which banks are not open for dealings in Dollar
deposits in the London interbank market and (ii) a EURIBOR Loan, “Business Day”
shall not include any day on which TARGET is authorized or required by law to
close.


“Calculation Date”:  (a) the last Business Day of each calendar month, (b) at
the Administrative Agent’s option in its sole discretion, any Business Day on
which a Borrower gives the Administrative Agent a notice requesting Revolving
Credit Loans to be made hereunder and (c) each date of any continuation of any
Revolving Credit Loan denominated in Euros.


“Capital Lease”:  with respect to any Person, any obligation of such Person to
pay rent or other amounts under a lease with respect to any property (whether
real, personal or mixed) acquired or leased by such Person that is required to
be accounted for as a liability on a balance sheet of such Person in accordance
with GAAP.


“Code”:  the Internal Revenue Code of 1986, as amended from time to time.


“Commitment Fee Rate”:  means 0.03%.


“Commitment Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Revolving Credit Commitment then constitutes of the aggregate
Revolving Credit Commitments (or, at any time after the Revolving Credit
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Loans then outstanding constitutes of the
aggregate principal amount of the Loans of all Lenders then outstanding).


“Commitments”:  the Revolving Credit Commitments.



--------------------------------------------------------------------------------

5




“Consolidated Adjusted Cash Flow”:  for any period, earnings before income taxes
of IBM and its consolidated Subsidiaries for such period, excluding gains or
losses from the divestiture or sale of a business, plus, to the extent deducted
in arriving at earnings before income taxes of IBM and its consolidated
Subsidiaries for such period, the sum of (i) Consolidated Net Interest Expense,
(ii) depreciation expense, (iii) amortization expense and (iv) restructuring
charges minus the sum of (a) cash payments made during such period in respect of
restructuring charges, (b) payments made during such period for plant, rental
machines and other property excluding acquisitions of businesses (net of
proceeds received during such period from dispositions of plant, rental machines
and other property excluding divestitures or sales of businesses) and (c)
investment in software for such period, all as determined on a consolidated
basis in accordance with GAAP and, where applicable, determined by reference to
the consolidated statement of earnings or (including in the case of clauses (b)
and (c) above) statement of cash flows of IBM and its consolidated Subsidiaries.


“Consolidated Net Interest Expense”:  for any period, (a) total interest cost of
IBM and its Subsidiaries for such period minus (b) interest income of IBM and
its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.


“Consolidated Net Interest Expense Ratio”:  for any period, the ratio of
Consolidated Adjusted Cash Flow for such period to Consolidated Net Interest
Expense for such period.


“Consolidated Net Tangible Assets”:  at any date, the total assets appearing on
the consolidated statement of financial position of IBM and its Subsidiaries
most recently delivered to the Administrative Agent pursuant to Section 4.5,
6.2(a) or 6.2(b), as the case may be, less (a) all current liabilities as shown
on such statement and (b) intangible assets.  As used herein, “intangible
assets” means the value (net of any applicable reserves) as shown on or
reflected in such statement, of: (i) all trade names, trademarks, licenses,
patents, copyrights and goodwill; (ii) organizational and development costs;
(iii) deferred charges (other than prepaid items such as insurance, taxes,
interest, commissions, rents and similar items and tangible assets being
amortized); and (iv) unamortized debt discount and expense, less unamortized
premium; but in no event shall the term “intangible assets” include program
products.


“Credit Default Swap Spread”:  at any determination date, the credit default
swap spread applicable to senior unsecured debt of the applicable Borrower that,
in the case of IBMCLLC, has the benefit of support arrangements from IBM
comparable to those provided for in the Support Agreement but that, in the case
of such applicable Borrower, is not guaranteed by any other Person or, except as
set forth above in the case of IBMCLLC, subject to any other credit enhancement,
with a maturity of one year, determined as of the close of business on the
Business Day immediately preceding such determination date, as interpolated and
reported by Markit Group Limited or any successor thereto. The Credit Default
Swap Spread is determined (a) in the case of ABR Loans, initially on the
Effective Date and thereafter on the first Business Day of each calendar
quarter, and (b) in the case of any Eurodollar Loan or EURIBOR Loan, on the
second Business Day prior to the first day of the Interest Period of such
Eurodollar Loan or EURIBOR Loan (and, if applicable, the last Business Day prior
to the continuation of such Eurodollar Loan or EURIBOR Loan), and thereafter, in
the case of any Eurodollar Loan or EURIBOR Loan having an Interest Period of
greater than three months, at the end of each successive three-month period
during such Interest Period, with such Credit Default Swap Spread, as so
determined, to be in effect as to such Eurodollar Loan or EURIBOR Loan for each
day commencing with the first day of the applicable Interest Period until
subsequently re-determined in accordance with the foregoing.



--------------------------------------------------------------------------------

6




“Credit Party”:  the Administrative Agent.


“Debt”:  with respect to any Person, without duplication, all indebtedness
representing money borrowed which is created, assumed, incurred or guaranteed in
any manner by such Person or for which such Person is otherwise responsible or
liable (whether by agreement to purchase indebtedness of, or to supply funds to
or invest in, others).


“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Defaulting Lender”:  any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
or (ii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified IBM, IBMCLLC or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event or a Bail-In Action.


“Dollar Amount”: at any time, (a) with respect to any Revolving Credit Loan
denominated in Dollars, the principal amount thereof then outstanding and (b)
with respect to any Revolving Credit Loan denominated in Euros, the principal
amount thereof then outstanding in Euros, converted to Dollars in accordance
with Section 2.23.


“Dollars” and “$”:  dollars in lawful currency of the United States of America.


“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date”:  as defined in Section 5.1.



--------------------------------------------------------------------------------

7




“EMU”: Economic and Monetary Union as contemplated by the Treaty.


“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder, as from time
to time in effect.


“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.


“EURIBOR Loans”: Revolving Credit Loans the rate of interest applicable to which
is based upon the EURIBOR Rate.


“EURIBOR Rate”: with respect to any EURIBOR Loan for any Interest Period, the
rate per annum equal to the offered rate per annum for Euro deposits for a
period equal to one, two, three or six months (as selected by the applicable
Borrower) appearing on Reuters Page EURIBOR01 (or any successor or substitute
page which displays an average determined by the European Money Markets
Institute) (a “EURIBOR Screen Rate”) as of 11:00 a.m., Brussels time, two
Business Days prior to the beginning of such Interest Period; provided, that, if
the EURIBOR Screen Rate shall not be available at such time for such Interest
Period (an “Impacted EURIBOR Interest Period”) with respect to Euros, then the
EURIBOR Rate shall be the Interpolated EURIBOR Rate at such time; provided,
further that if the EURIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.  “Interpolated EURIBOR
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the EURIBOR Screen Rate for the longest period (for which that
EURIBOR Screen Rate is available in Euros) that is shorter than the Impacted
EURIBOR Interest Period and (b) the EURIBOR Screen Rate for the shortest period
(for which that EURIBOR Screen Rate is available for Euros) that exceeds the
Impacted EURIBOR Interest Period, in each case, at such time; provided, that, if
any Interpolated EURIBOR Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.


“EURIBOR Tranche”:  the collective reference to EURIBOR Loans the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such EURIBOR Loans shall originally have
been made on the same day).


“Euro” or “€”: the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)(4) of the Treaty and, in
respect of all payments to be made under this Agreement in Euros, means
immediately available, freely transferable funds.


“Euro Funding Office”: the Administrative Agent’s office located at 25 Bank
Street, Canary Wharf, London E14 5JP, or such office as may be designated by the
Administrative Agent by written notice to the Borrowers and the relevant
Lenders.


 “Eurodollar Loans”:  Revolving Credit Loans the rate of interest applicable to
which is based upon the Eurodollar Rate.


“Eurodollar Rate”:  with respect to any Eurodollar Loans for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on the LIBOR01 or LIBOR02 page of the Reuters



--------------------------------------------------------------------------------

8




Screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion; in each case, the “Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Screen Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement; provided, further, that if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”), then the
Eurodollar Rate shall be the Interpolated Rate at such time.  “Interpolated
Rate” means, at any time, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available for Dollars) that exceeds the Impacted Interest Period, in each case,
at such time; provided that if any Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.


“Eurodollar Tranche”:  the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).


“Event of Default”:  any of the events specified in Section 8, provided that all
requirements for the giving of notice and/or the lapse of time have been
satisfied.


“Exchange Rate”: on any particular date, the rate at which Euros may be
exchanged into Dollars, as set forth on such date on ICE Data Services as the
“ask price” or as displayed on such other information service which publishes
that rate of exchange from time to time in place of ICE Data Services. In the
event that such rate does not appear on ICE Data Services (or on any information
service which publishes that rate of exchange from time to time in place of ICE
Data Services), the “Exchange Rate” with respect to Euros shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and IBM or, in the absence of
such agreement, such “Exchange Rate” shall instead be the rate that the
Administrative Agent determines after using any reasonable method it deems
applicable to determine such rate, and such determination shall be conclusive
absent manifest error.


“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“Federal Funds Effective Rate”:  for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.



--------------------------------------------------------------------------------

9




“Funded Debt”:  any Debt maturing by its terms more than one year from the date
of the issuance thereof, including any Debt renewable or extendible at the
option of the obligor to a date later than one year from the date of the
original issuance thereof.


“GAAP”:  generally accepted accounting principles in the United States of
America in effect from time to time.


“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any applicable supranational bodies (such as the European Union or the
European Central Bank).


“IBMCLLC Consolidated Tangible Net Worth”: at any date, the total assets
appearing on the consolidated statement of financial position of IBMCLLC and its
Subsidiaries most recently delivered to the Administrative Agent pursuant to
Section 4.5 or 6.2(a), as the case may be, less (a) all liabilities as shown on
such statement and (b) intangible assets.  As used herein, “intangible assets”
means the value (net of any applicable reserves) as shown on or reflected in
such statement, of: (i) all trade names, trademarks, licenses, patents,
copyrights and goodwill; (ii) organizational and development costs; (iii)
deferred charges (other than prepaid items such as insurance, taxes, interest,
commissions, rents and similar items and tangible assets being amortized); and
(iv) unamortized debt discount and expense, less unamortized premium; but in no
event shall the term “intangible assets” include program products.


“IBMCLLC Leverage Ratio”: for any fiscal quarter, IBMCLLC’s “Debt-to-Equity
Ratio” as reported in IBMCLLC’s periodic report (Form 10-Q or Form 10-K, as the
case may be) covering such fiscal quarter.


“Incremental Commitment Supplement”:  as defined in Section 11.23(c).


“Indebtedness”:  with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services other than indebtedness to trade creditors and
service providers incurred in the ordinary course of business, (b) obligations,
contingent or otherwise, of such Person in connection with (i) letter of credit
facilities or bankers’ acceptance facilities and (ii) interest rate swap
agreements, interest rate cap agreements or similar arrangements used by a
Person to fix or cap a floating rate of interest to a negotiated maximum rate or
amount, or other similar facilities including currency swaps, (c) all
obligations of such Person evidenced by bonds, notes, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person to pay rent or
other amounts under a Capital Lease, (f) all indebtedness referred to in clause
(a), (b), (c), (d) or (e) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness, and (g) all
Indebtedness of others guaranteed by such Person.  For purposes of this
Agreement, the amount of any Indebtedness referred to in clause (b)(ii) of the
preceding sentence shall be the amounts, including any termination payments,
required to be paid to a counterparty rather than any notional amount with
regard to which payments may be calculated.  For purposes of this Agreement,
Indebtedness shall not include any indebtedness or other obligations issued by
any Person (or by a trust or other entity established by such Person or any of
its affiliates) which are primarily



--------------------------------------------------------------------------------

10




serviced by the cash flows of a discrete pool of receivables, leases or other
financial assets which have been sold or transferred by IBM or any Subsidiary in
securitization transactions, which, in accordance with GAAP, are accounted for
as sales for financial reporting purposes.  The definitions of Debt and
Indebtedness in this Section 1.1 shall be independent in construction,
interpretation and application.


“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
Termination Date, (b) as to any Eurodollar Loan or EURIBOR Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any Eurodollar Loan or EURIBOR Loan having an Interest Period
longer than three months, each day which is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.


“Interest Period”:  with respect to any Eurodollar Loan or EURIBOR Loan:


(a)  initially, the period commencing on the borrowing or conversion date, as
the case may be, with respect to such Eurodollar Loan or EURIBOR Loan and ending
one, two, three or six months thereafter, as selected by the relevant Borrower
in its notice of borrowing or notice of conversion, as the case may be, given
with respect thereto; and


(b)  thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan or EURIBOR Loan and ending
one, two, three or six months thereafter, as selected by the relevant Borrower
by irrevocable notice to the Administrative Agent not less than three Business
Days prior to the last day of the then current Interest Period with respect
thereto;


provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:


(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;


(ii)  any Interest Period that would otherwise extend beyond the Termination
Date shall end on the Termination Date; and


(iii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.


“Joint Lead Arrangers”:  JPMorgan Chase Bank, N.A., BNP Paribas Securities
Corp., Citibank, N.A., and Royal Bank of Canada, as Joint Lead Arrangers
pursuant to this Agreement.


“Joint Bookrunners”:  JPMorgan Chase Bank, N.A., BNP Paribas Securities Corp.,
Citibank, N.A., and Royal Bank of Canada, as Joint Bookrunners pursuant to this
Agreement.


“Lender Parties”: the Administrative Agent, the Syndication Agents, the
Documentation Agents and the Lenders, and any affiliate of any of the foregoing.



--------------------------------------------------------------------------------

11




“Lien”:  with respect to any asset, any mortgage, pledge, security interest,
lien, charge or other encumbrance whatsoever.


“Loan”:  any Revolving Credit Loan.


“Margin Stock”:  as defined under Regulation U.


“Material Adverse Effect”:  a material adverse effect on (a) the financial
condition of IBM and its Subsidiaries taken as a whole, (b) the financial
condition of IBMCLLC and its Subsidiaries taken as a whole, or (c) the validity
or enforceability of this Agreement or the rights or remedies of the
Administrative Agent and the Lenders hereunder.


“Maximum Applicable Margin”: as defined in the definition of “Applicable
Margin”.


“Moody’s”: Moody’s Investors Services, Inc. and its successors.


“New Lender”:  as defined in Section 11.23(b).


“New Lender Supplement”:  as defined in Section 11.23(b).


“New York Funding Office”: the Administrative Agent’s office located at 383
Madison Avenue, 27th Floor, New York, NY 10179, or such office as may be
designated by the Administrative Agent by written notice to the Borrowers and
the relevant Lenders.


“Non-Excluded Taxes”:  as defined in Section 2.18(a).


“NYFRB”: the Federal Reserve Bank of New York.


“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
(which if less than zero shall be deemed zero) in effect on such day and (b) the
Overnight Bank Funding Rate in effect on such day (or for any day that is not a
Banking Day, for the immediately preceding Banking Day); provided that if none
of such rates are published for any day that is a Business Day, the term “NYFRB
Rate” means the rate for a federal funds transaction quoted at 11:00 a.m. on
such day received by the Administrative Agent from a Federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero.


“Other Connection Taxes”: with respect to the Administrative Agent, any Lender
or any Transferee, taxes imposed as a result of a present or former connection
between the Administrative Agent, such Lender or such Transferee, and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent, such Lender or such
Transferee having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, this
Agreement, or sold or assigned an interest in any Loan or this Agreement).


“Other Taxes”:  all present or future stamp, court, or documentary, intangible,
recording, filing or similar taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement, except any such taxes that are Other



--------------------------------------------------------------------------------

12




Connection Taxes imposed with respect to an assignment (other than an assignment
request by a Borrower under Section 11.11).


“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight Eurocurrency borrowings by U.S. managed banking
offices of depository institutions (as such composite rate shall be determined
by the Federal Reserve Bank of New York as set forth on its public website from
time to time) and published on the next succeeding business day by the Federal
Reserve Bank of New York as an overnight bank funding rate (from and after such
date as the Federal Reserve Bank of New York shall commence to publish such
composite rate).


“Participant”:  as defined in Section 11.6.


“Participating Member States”: each state so described in any EMU legislation.


“Permitted Liens”:  (a)  pledges or deposits made to secure obligations of IBM
or a Restricted Subsidiary under workmen’s compensation laws or similar
legislation; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s, vendors’, repairmen’s or other like Liens incurred in the
ordinary course of business; (c) governmental (Federal, state or municipal)
Liens arising out of contracts for the purchase of products of IBM or a
Restricted Subsidiary, and deposits or pledges to obtain the release of any of
the foregoing Liens; (d) Liens created by or resulting from any litigation or
legal proceeding that is currently being contested in good faith by appropriate
proceedings; (e) leases made or existing on Principal Property entered into in
the ordinary course of business by IBM or a Restricted Subsidiary; (f)
landlords’ Liens under leases of Principal Property to which IBM or a Restricted
Subsidiary is a party; (g) zoning restrictions, easements, licenses or
restrictions on the use of Principal Property or minor irregularities in the
title thereto that in any such case do not interfere materially with the use of
such Principal Property by IBM or any Restricted Subsidiary; (h) deposits in
connection with bids, tenders or contracts (other than for the payment of money)
to which IBM or any Restricted Subsidiary is a party; (i) deposits to secure
public or statutory obligations of IBM or any Restricted Subsidiary; (j)
deposits in connection with obtaining or maintaining self‑insurance or to obtain
the benefits of any law, regulation or arrangement pertaining to unemployment
insurance, old age pensions, social security or similar matters; (k) deposits of
cash or obligations of the United States of America to secure surety, appeal or
customs bonds to which IBM or any Restricted Subsidiary is a party; and (l)
Liens for taxes or assessments or governmental charges or levies not yet due or
delinquent, or which can thereafter be paid without penalty, or which are being
contested in good faith by appropriate proceedings.


“Person”:  an individual, partnership, limited liability company, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.


“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.


“Principal Property”:  any land, land improvements, buildings and associated
factory, laboratory and office equipment (excluding all products marketed by IBM
or any Subsidiary) constituting a manufacturing facility, development facility,
warehouse facility, service facility or office facility (including any portion
thereof), which facility (a) is owned by or leased to IBM or any Restricted
Subsidiary, (b) is located within the United States, and (c) has an acquisition
cost plus capitalized improvements in excess of 0.15% of Consolidated Net
Tangible Assets as of the



--------------------------------------------------------------------------------

13




date of such determination, other than (i) any such facility, or portion
thereof, which has been financed by obligations issued by or on behalf of a
state, a Territory or a possession of the United States, or any political
subdivision of any of the foregoing, or the District of Columbia, the interest
on which is, or at the time of issuance of such obligations was determined by
counsel to be, excludable from the gross income of the holders thereof (other
than a “substantial user” of such facility or a “related person” as those terms
were used in Section 147 of the Code) pursuant to the provisions of Section 103
and related Sections of the Code (or any similar provisions hereafter enacted)
as in effect at the time of issuance of such obligations, (ii) any such facility
which the Board of Directors of IBM, or a duly authorized committee thereof, may
by resolution declare is not of material importance to IBM and the Restricted
Subsidiaries, taken as a whole (provided that IBM has delivered written notice
of such declaration to the Administrative Agent), and (iii) any such facility,
or portion thereof, owned or leased jointly or in common with one or more
Persons other than IBM and any Subsidiary, and in which the interest of IBM and
all Subsidiaries does not exceed 50%.


“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.


“Purchasing Lender”:  as defined in Section 11.8(a).


“Register”:  as defined in Section 11.9(a).


“Regulation T”:  Regulation T of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.


“Regulation U”:  Regulation U of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.


“Regulation X”:  Regulation X of the Board as from time to time in effect and
all official rulings and interpretations thereunder or thereof.


“Required Lenders”:  at any date, the holders of more than 50% of the aggregate
Revolving Credit Commitments, or, if the Revolving Credit Commitments have been
terminated or for the purposes of determining whether to accelerate the Loans
pursuant to Section 8, of the aggregate unpaid principal amount of the Loans.


“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By‑Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or assets or to which such Person or any of its
property or assets is subject.


“Responsible Officer”:  in the case of IBM, the Chief Executive Officer, the
Chief Financial Officer, the Vice President and Treasurer, the Vice President
and Controller, any Assistant Controller and any Assistant Treasurer; and in the
case of IBMCLLC, the Chairman, the President, the Vice President, Finance, the
Treasurer, any Assistant Treasurer and the Controller.


“Restricted Securities”:  any capital stock or Indebtedness of any Restricted
Subsidiary.


“Restricted Subsidiary”:  with respect to IBM or IBMCLLC, (a) any Subsidiary (i)
which has substantially all its property within the United States of America,
(ii) which owns or is a



--------------------------------------------------------------------------------

14




lessee of any property that would be a Principal Property but for clause (a) of
the definition of such term contained in this Section 1.1, and (iii) in which
the investment of IBM and all other Subsidiaries exceeds 0.15% of Consolidated
Net Tangible Assets as of the date of such determination; provided, however,
that the term “Restricted Subsidiary” shall not include (A) any Subsidiary (x)
primarily engaged in the business of purchasing, holding, collecting, servicing
or otherwise dealing in and with installment sales contracts, leases, trust
receipts, mortgages, commercial paper or other financing instruments, and any
collateral or agreements relating thereto, including in the business,
individually or through partnerships, of financing (whether through long‑ or
short‑term borrowings, pledges, discounts or otherwise) the sales, leasing or
other operations of IBM and its Subsidiaries or any of them, or (y) engaged in
the business of financing the assets and operations of third parties, and (z) in
any case, not, except as incidental to such financing business, engaged in
owning, leasing or operating any property which but for this proviso would
qualify as Principal Property or (B) any Subsidiary acquired or organized after
July 15, 1985, for the purpose of acquiring the stock or business or assets of
any Person other than IBM or any Restricted Subsidiary, whether by merger,
consolidation, acquisition of stock or assets or similar transaction analogous
in purpose or effect, so long as such Subsidiary shall not have, since such
date, and does not hereafter acquire by merger, consolidation, acquisition of
stock or assets or similar transaction analogous in purpose or effect all or any
substantial part of the business or assets of IBM or any Restricted Subsidiary;
(b) any other Subsidiary which is hereafter designated by the Board of Directors
of IBM or IBMCLLC, as applicable, or a duly authorized committee thereof, as a
Restricted Subsidiary; and (c) IBMCLLC.


“Revolving Credit Borrowing Share”:  for any borrowing of Revolving Credit
Loans, with respect to any Lender, an amount equal to such Lender’s Adjusted
Revolving Credit Commitment Percentage of the amount of such borrowing.  As used
in this definition, “Adjusted Revolving Credit Commitment Percentage” means, as
to any Lender, at any time of determination, the percentage which such Lender’s
Available Revolving Credit Commitment then constitutes of the aggregate
Available Revolving Credit Commitments of all Lenders at such time.


“Revolving Credit Commitment”:  as to any Lender, the obligation of such Lender
to make Revolving Credit Loans to the Borrowers hereunder in an aggregate Dollar
Amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1.1, as such amount may be changed from time to
time in accordance with the provisions of this Agreement.


“Revolving Credit Commitment Period”:  the period from and including the
Effective Date to but not including the Termination Date or such earlier date on
which the Revolving Credit Commitments shall terminate as provided herein.


“Revolving Credit Loans”:  as defined in Section 2.1.


“S&P”:  Standard & Poor’s Financial Services, LLC and its successors.


“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by IBM or any Restricted Subsidiary, of any Principal Property
(whether such Principal Property is now owned or hereafter acquired) that has
been or is to be sold or transferred by IBM or such Restricted Subsidiary to
such Person, other than (a) temporary leases for a term, including renewals at
the option of the lessee, of not more than three years; (b) leases between IBM
and a Restricted Subsidiary or between Restricted Subsidiaries; and (c) leases
of Principal Property executed by the time of, or within 180 days after the
latest of, the acquisition, the completion of



--------------------------------------------------------------------------------

15




construction or improvement (including any improvements on property which will
result in such property becoming Principal Property), or the commencement of
commercial operation of such Principal Property.


“Sanctioned Country”:  at any time, a country, region or territory that is
itself or whose government is the subject or target of any Sanctions (currently,
Crimea, Cuba, Iran, North Korea and Syria).


“Sanctioned Person”:  at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state or her Majesty’s Treasury of the United Kingdom, (b)
any Person, organized or resident in a Sanctioned Country, or (c) any Person 50%
or more owned or controlled (to the knowledge of either Borrower) by any such
Person or Persons.


“Sanctions”:  economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.


“SEC”:  the Securities and Exchange Commission and any successor agency.


“Secured Debt”:  (a) Debt of IBM or a Restricted Subsidiary, which is secured by
any Lien other than a Permitted Lien upon any Principal Property or Restricted
Securities and (b) Indebtedness of IBM or a Restricted Subsidiary in respect of
any conditional sale or other title retention agreement covering Principal
Property or Restricted Securities; but “Secured Debt” shall not include any of
the following:


(i)          Debt of IBM and the Restricted Subsidiaries outstanding on July 15,
1985, secured by then existing Liens upon, or incurred in connection with
conditional sales agreements or other title retention agreements with respect
to, Principal Property or Restricted Securities;


(ii)          Debt of IBM or a Restricted Subsidiary secured by (A) purchase
money Liens upon Principal Property or Restricted Securities acquired after July
15, 1985, or (B) Liens placed on Principal Property after July 15, 1985, during
construction or improvement thereof (including any improvements on property
which resulted or will result in such property becoming Principal Property) or
placed thereon within 180 days after the later of acquisition, completion of
construction or improvement or the commencement of commercial operation of such
Principal Property or improvement, or placed on Restricted Securities acquired
after July 15, 1985, or (C) conditional sale agreements or other title retention
agreements with respect to any Principal Property or Restricted Securities
acquired after July 15, 1985, if (in each case referred to in this subparagraph
(ii)) (x) such Lien or agreement secures all or any part of the Debt incurred
for the purpose of financing all or any part of the purchase price or cost of
construction of such Principal Property or improvement or Restricted Securities
and (y) such Lien or agreement does not extend to any Principal Property or
Restricted Securities other than the Principal Property or Restricted Securities
so acquired or the Principal Property, or portion thereof, on which the property
so constructed, or such improvement, is located;



--------------------------------------------------------------------------------

16




provided, however, that the amount by which the aggregate principal amount of
Debt secured by any such Lien or agreement exceeds the cost to IBM or such
Restricted Subsidiary of the related acquisition, construction or improvement
shall be considered to be “Secured Debt”;


(iii)          Debt of IBM or a Restricted Subsidiary secured by Liens on
Principal Property or Restricted Securities, which Liens exist at the time of
acquisition (by any manner whatsoever) of such Principal Property or Restricted
Securities by IBM or a Restricted Subsidiary;


(iv)          Debt of Restricted Subsidiaries owing to IBM or any other
Restricted Subsidiary or Debt of IBM owing to any Restricted Subsidiary;


(v)          in the case of any corporation which becomes (by any manner
whatsoever), as the case may be, a Restricted Subsidiary after the Effective
Date, Debt secured by Liens upon, or conditional sale agreements or other title
retention agreements with respect to, its property which constitutes Principal
Property or Restricted Securities, which Liens shall have existed or exist, as
the case may be, at the time such corporation shall have become or becomes, as
the case may be, a Restricted Subsidiary;


(vi)          guarantees by IBM or IBMCLLC of Secured Debt and Attributable Debt
of any Restricted Subsidiaries and guarantees by a Restricted Subsidiary of
Secured Debt and Attributable Debt of IBM and any other Restricted Subsidiaries;


(vii)          Debt arising from any Sale and Leaseback Transaction;


(viii)          Debt secured by Liens on property of IBM or a Restricted
Subsidiary in favor of the United States of America, any state, Territory or
possession thereof, or the District of Columbia, or any department, agency or
instrumentality or political subdivision of the United States of America or any
state, Territory or possession thereof, or the District of Columbia, or in favor
of any other country or any political subdivision thereof, if such Debt was
incurred for the purpose of financing all or any part of the purchase price or
the cost of construction of the property subject to such Liens; provided,
however, that the amount by which the aggregate principal amount of Debt secured
by any such Lien exceeds the cost to IBM or such Restricted Subsidiary of the
related acquisition or construction shall be considered to be “Secured Debt”;
and


(ix)          the replacement, extension or renewal (or successive replacements,
extensions or renewals) of any Debt (in whole or in part) excluded from the
definition of “Secured Debt” by subparagraphs (i) through (viii) above;
provided, however, that no Lien securing, or conditional sale or title retention
agreement with respect to, such Debt shall extend to or cover any Principal
Property or any Restricted Securities, other than such property which secured
the Debt so replaced, extended or renewed (plus improvements on or to any such
Principal Property); provided, further, however, that to the extent that such
replacement, extension or renewal increased or increases the principal amount of
Debt secured by such Lien or was or is in a principal amount in excess of the
principal amount of Debt excluded from the definition of “Secured Debt” by
subparagraphs (i) through (viii) above, the amount of such increase or excess
shall be considered to be “Secured Debt”.



--------------------------------------------------------------------------------

17




In no event shall the foregoing provisions be interpreted to mean or their
operation to cause the same Debt to be included more than once in the
calculation of “Secured Debt” as that term is used herein.


“Significant Subsidiary”:  any Subsidiary of IBM or IBMCLLC that would be a
“significant subsidiary” within the meaning of Rule 1‑02 of the SEC’s Regulation
S‑X.


“Subsidiary”:  (a) any corporation of which IBM or IBMCLLC owns or controls more
than 50% of the outstanding Voting Stock or (b) any such corporation of which
such percentage of shares of outstanding Voting Stock shall at the time be owned
or controlled by IBM, IBMCLLC or one or more Subsidiaries as defined in clause
(a) or by one or more such Subsidiaries. For the avoidance of doubt, IBMCLLC is
a Subsidiary of IBM.


“Support Agreement”:  the Support Agreement, dated and effective as of May 2,
2017, between IBM and IBMCLLC.


“TARGET”:  the Trans-European Automated Real-time Gross settlement Express
Transfer system.


“taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including interest, additions to tax or
penalties applicable thereto.


“Termination Date”:  July 16, 2020 as such date may be extended in accordance
with Section 2.9 (or if such date is not a Business Day, the Business Day
immediately prior thereto).


“Transactions”:  as defined in Section 4.2.


“Transferee”:  as defined in Section 11.9.


“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1987,
the Maastricht Treaty (which was signed at Maastricht on February 7, 1992 and
came into force on November 1, 1993), the Amsterdam Treaty (which was signed at
Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as may be further amended,
supplemented or otherwise modified from time to time and as referred to in
legislative measures of the European Union for the introduction of, changeover
to or operating of the Euro in one or more member states.


“Type”:  as to any Revolving Credit Loan, its nature as an ABR Loan, EURIBOR
Loan, or a Eurodollar Loan.


“Undisclosed Administration”:  in relation to a Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.


“Voting Stock”:  with respect to any Person, outstanding capital stock of such
Person ordinarily (and apart from rights exercisable upon the occurrence of any
contingency) having the power to vote in the election of directors of such
Person.



--------------------------------------------------------------------------------

18




“Write-Down and Conversion Powers”:  with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2          Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any instrument, certificate or other document made or delivered
pursuant hereto.


(b)          As used herein and in any instrument, certificate or other document
made or delivered pursuant hereto, accounting terms relating to IBM and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP, provided that, if IBM notifies the Administrative Agent that
IBM requests an amendment of any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof (or
if the Administrative Agent notifies IBM that the Required Lenders request an
amendment of any provision hereof for such purpose), regardless of whether such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be applied on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.


(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.


(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


(e)          Notwithstanding anything to the contrary herein, in no event shall
any Lender be required to fund a Loan hereunder to the extent such funding would
cause the aggregate outstanding Dollar Amount of Revolving Credit Loans to
exceed such Lender’s Revolving Credit Commitment.


SECTION 2.          AMOUNT AND TERMS OF REVOLVING CREDIT FACILITIES


2.1          Revolving Credit Commitments.  (a)  Subject to the terms and
conditions hereof, each Lender severally agrees to make revolving credit loans
in Dollars and Euros (“Revolving Credit Loans”) to any Borrower from time to
time during the Revolving Credit Commitment Period.  During the Revolving Credit
Commitment Period each Borrower may use the Revolving Credit Commitments by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. 
Notwithstanding anything to the contrary contained in this Agreement, in no
event may Revolving Credit Loans be borrowed under this Section 2 if, after
giving effect thereto, (i) the aggregate Dollar Amount of the Revolving Credit
Loans then outstanding would exceed the aggregate Revolving Credit Commitments
then in effect, or (ii) the aggregate Dollar Amount of Revolving Credit Loans
made by any Lender then outstanding would exceed such Lender’s Revolving Credit
Commitment (in each case, with respect to any Revolving Credit Loans denominated
in Euros, based on the Dollar Amount thereof).



--------------------------------------------------------------------------------

19




(b)          The Revolving Credit Loans (x) denominated in Dollars may from time
to time be (i) Eurodollar Loans, (ii) ABR Loans or (iii) a combination thereof,
as determined by the relevant Borrower and notified to the Administrative Agent
in accordance with Sections 2.2 and 2.3 and (y) denominated in Euros shall be
EURIBOR Loans; provided that no Revolving Credit Loan shall be made as a
Eurodollar Loan or EURIBOR Loan after the day that is one month prior to the
Termination Date.


2.2          Procedure for Revolving Credit Borrowing. Each Borrower may borrow
under the Revolving Credit Commitments during the Revolving Credit Commitment
Period on any Business Day; provided that such Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (a) 11:00 A.M., New York City time, three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Revolving Credit Loans are to be initially Eurodollar Loans, (b) 11:00 A.M., New
York City time, on the requested Borrowing Date if the requested Revolving
Credit Loans are to be initially ABR Loans or (c) 11:00 A.M. London time, three
Business Days prior to the requested Borrowing Date, if all or any part of the
requested Revolving Credit Loans are to be initially EURIBOR Loans), specifying
(i) the amount to be borrowed, (ii) the requested Borrowing Date, (iii) whether
the borrowing is to be of Eurodollar Loans, EURIBOR Loans, ABR Loans or a
combination thereof and (iv) if the borrowing is to be entirely or partly of
Eurodollar Loans or EURIBOR Loans, the respective amounts of each such Loan and
the respective lengths of the initial Interest Periods therefor.  Each borrowing
under the Revolving Credit Commitments shall be in a minimum aggregate principal
amount of the lesser of (i) $50,000,000 or a whole multiple of $5,000,000 in
excess thereof (or €50,000,000 or a whole multiple of €5,000,000 in excess
thereof in the case of EURIBOR Loans) and (ii) the aggregate amount of the then
Available Revolving Credit Commitments.  Upon receipt of any such notice from
any Borrower, the Administrative Agent shall promptly notify each Lender of the
aggregate amount of such borrowing and of the amount of such Lender’s Revolving
Credit Borrowing Share (if any) thereof.  Each Lender will make the amount of
its Revolving Credit Borrowing Share of each such borrowing available to the
Administrative Agent for the account of the relevant Borrower at the office of
the Administrative Agent specified in Section 11.2 prior to 2:00 P.M., New York
City time, on the Borrowing Date requested by such Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the relevant Borrower by the Administrative Agent crediting the
account of such Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.


2.3          Conversion and Continuation Options for Revolving Credit Loans. 
(a)  Each Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans, by giving the Administrative Agent at least one Business Day’s prior
irrevocable notice of such election; provided that if any such conversion of
Eurodollar Loans is made other than on the last day of an Interest Period with
respect thereto, such Borrower shall pay any amounts due to the Lenders pursuant
to Section 2.19 as a result of such conversion.  Each Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election.  Any such notice of conversion to Eurodollar Loans shall specify
the length of the initial Interest Period or Interest Periods therefor.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
Lender thereof.  All or any part of outstanding Eurodollar Loans or ABR Loans
may be converted as provided herein; provided that (i) no Loan may be converted
into a Eurodollar Loan when any Default or Event of Default has occurred and is
continuing and the Administrative Agent or the Required Lenders have determined
in its or their sole discretion that such a conversion is not appropriate, (ii)
any such conversion may only be made if, after giving effect thereto, Section
2.4 shall not have been contravened and (iii) no Loan may be converted into a
Eurodollar Loan after the date that is one month prior to the Termination Date.



--------------------------------------------------------------------------------

20




(b)          Any Eurodollar Loans or EURIBOR Loans may be continued as such upon
the expiration of the then current Interest Period with respect thereto by the
relevant Borrower giving at least three Business Days’ prior irrevocable notice
to the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that, except as set
forth in clause (y) of the further proviso below in this paragraph, no
Eurodollar Loan or EURIBOR Loan may be continued as such (i) when any Default or
Event of Default has occurred and is continuing and the Administrative Agent or
the Required Lenders have determined in its or their sole discretion that such a
continuation is not appropriate, (ii) if, after giving effect thereto, Section
2.4 would be contravened or (iii) after the date that is one month prior to the
Termination Date and provided, further, that if such Borrower shall fail to give
any required notice as described above in this Section 2.3 or if such
continuation is not permitted pursuant to the preceding proviso such (x)
Eurodollar Loans shall automatically be converted to ABR Loans on the last day
of such then expiring Interest Period and (y) EURIBOR Loans shall be continued
as EURIBOR Loans with an Interest Period of one month.


2.4          Minimum Amounts and Maximum Number of Eurodollar and EURIBOR
Tranches.


All borrowings, optional prepayments, conversions and continuations of
Eurodollar Loans and EURIBOR Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, (a) the aggregate principal
amount of the Eurodollar Loans or EURIBOR Loans comprising each Eurodollar
Tranche or EURIBOR Tranche, respectively, shall be equal to $50,000,000 or a
whole multiple of $5,000,000 in excess thereof (or €50,000,000 or a whole
multiple of €5,000,000 in excess thereof in the case of EURIBOR Loans) and (b)
there shall be no more than 20 Eurodollar Tranches or 20 EURIBOR Tranches
outstanding at any one time.


2.5          [Reserved].


2.6          Optional Prepayments of Revolving Credit Loans.


Each Borrower may at any time and from time to time prepay the Revolving Credit
Loans (subject, in the case of Eurodollar Loans and EURIBOR Loans to compliance
with the terms of Sections 2.4 and 2.19), in whole or in part, without premium
or penalty, upon at least one Business Day’s irrevocable notice to the
Administrative Agent, specifying the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans (including the Eurodollar Tranche(s) to
which such prepayment is to be applied), EURIBOR Loans (including the EURIBOR
Tranche(s) to which such prepayment is to be applied), ABR Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of ABR Loans) accrued interest to such date on
the amount prepaid.  Partial prepayments of Revolving Credit Loans shall be in
an aggregate principal amount of $50,000,000 or a whole multiple of $5,000,000
in excess thereof (or €50,000,000 or a whole multiple of €5,000,000 in excess
thereof in the case of EURIBOR Loans), or, if less, the remaining outstanding
principal amount thereof.


2.7          [Reserved].


2.8          [Reserved].


2.9          Repayment of Revolving Credit Loans; Evidence of Debt; Term-Out
Option.



--------------------------------------------------------------------------------

21




(a)          Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of the relevant Lenders on the Termination
Date (or such earlier date as the Revolving Credit Loans become due and payable
pursuant to Section 2.6 or Section 8), the unpaid principal amount of each
Revolving Credit Loan made to it by each such Lender; provided that, IBM may
elect, by giving written notice to the Administrative Agent on or prior to the
Termination Date, that the aggregate principal amount of Revolving Credit Loans
outstanding on the Termination Date shall be payable on the date which is the
first anniversary of the Termination Date, subject to satisfaction of the
conditions set forth in Section 5.2(b) and (c) on the Termination Date (and for
the avoidance of doubt, such loans shall be “term loans”, and to extent repaid,
may not be reborrowed).  Each Borrower hereby further agrees to pay interest in
immediately available funds at the office of the Administrative Agent on the
unpaid principal amount of the Revolving Credit Loans from time to time from the
date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.10.


(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to the
appropriate lending office of such Lender resulting from each Revolving Credit
Loan made by such lending office of such Lender from time to time, including the
amounts of principal and interest payable and paid to such lending office of
such Lender from time to time under this Agreement.


(c)          The Administrative Agent shall maintain the Register pursuant to
Section 11.9(a), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Loan made hereunder, the Type of each Revolving Credit Loan made and the
Interest Period or maturity date (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from each Borrower and each Lender’s share
thereof.


(d)          The entries made in the Register and accounts maintained pursuant
to paragraphs (b) and (c) of this Section 2.9 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of any Borrower to repay (with applicable
interest) the Revolving Credit Loans made to such Borrower by such Lender in
accordance with the terms of this Agreement.


2.10          Interest Rates and Payment Dates.


(a)          Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such Interest Period plus the Applicable Margin.  Interest
in respect of Eurodollar Loans shall accrue from and including the first day of
an Interest Period to but excluding the last day of such Interest Period.


(b)          Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.


(c)          Each EURIBOR Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the EURIBOR
Rate determined for such Interest Period plus the Applicable Margin.  Interest
in respect of EURIBOR Loans shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.



--------------------------------------------------------------------------------

22




(d)          If all or a portion of (i) the principal amount of any Loan, (ii)
any interest payable thereon or (iii) any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.10 plus 2% or (y) in the case of any overdue interest, commitment fee
or other amount, the rate described in Section 2.10(b) plus 2%, in each case
from the date of such non-payment to (but excluding) the date on which such
amount is paid in full (as well after as before judgment).


(e)          Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to Section 2.10(d) shall be payable
from time to time on demand.


2.11          Fees.  (a)  IBM shall pay or cause IBMCLLC to pay to the
Administrative Agent, for the account of each Lender, a commitment fee for each
day during the Revolving Credit Commitment Period.  Such fee shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Termination Date and shall be computed for each day during such
period at a rate per annum equal to the Commitment Fee Rate in effect on such
day on the aggregate amount of the Available Revolving Credit Commitments in
effect on such day.


(b)          IBM shall pay or cause IBMCLLC to pay to the Administrative Agent,
for its own account, the fees in the amounts and on the dates previously agreed
to in writing by IBM and IBMCLLC.


(c)          IBM shall pay or cause IBMCLLC to pay to the Administrative Agent,
for the account of each Lender, a term-out fee in an amount equal to 0.50% of
the aggregate principal amount of Revolving Credit Loans of such Lender to
remain outstanding on and after of the Termination Date to the extent IBM elects
to extend the Termination Date pursuant to Section 2.9(a), payable on the
Termination Date (as in effect prior to such extension).


2.12          Computation of Interest and Fees.  (a)  Commitment fees and
interest (other than interest calculated on the basis of the Prime Rate) shall
be calculated on the basis of a 360-day year for the actual days elapsed. 
Interest calculated on the basis of the Prime Rate shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
relevant Borrower and the Lenders of each determination of a Eurodollar Rate or
EURIBOR Rate, as applicable.  Any change in the interest rate on a Revolving
Credit Loan resulting from a change in the ABR shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the relevant Borrower
and the Lenders of the effective date and the amount of each such change in
interest rate.


(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.


2.13          Termination or Reduction of Revolving Credit Commitments.  IBM and
IBMCLLC shall have the right, upon not less than three Business Days’
irrevocable notice to the Administrative Agent, to terminate the Revolving
Credit Commitments or, from time to time, to reduce the amount of the Revolving
Credit Commitments; provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
repayments of the Loans made on the effective date thereof, (a) the aggregate
Dollar Amount of the Revolving Credit Loans then outstanding would exceed the
aggregate Revolving Credit Commitments then in effect or (b) the aggregate
Dollar Amount of Revolving Credit Loans made by any Lender then outstanding
would



--------------------------------------------------------------------------------

23




exceed such Lender’s Revolving Credit Commitment.  Any such reduction shall be
in an amount equal to $50,000,000 or a whole multiple of $5,000,000 in excess
thereof and shall reduce permanently the Revolving Credit Commitments then in
effect.


2.14          Inability to Determine Interest Rate.  (a)  If prior to the first
day of any Interest Period:


(i)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding on the Borrowers) that adequate and reasonable means
do not exist for ascertaining the Eurodollar Rate or EURIBOR Rate, as applicable
(including because the Screen Rate or EURIBOR Screen Rate, as applicable, is not
available or published on a current basis), for such Interest Period, or


(ii)  the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate or EURIBOR Rate, as applicable, determined or
to be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (as conclusively certified by such Lenders) of making
or maintaining their affected Loans during such Interest Period,


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter.  If such notice is given (x) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (y)
any EURIBOR Loans requested to be made on the first day of such Interest Period
shall not be made and (z) any Loans that, on the first day of such Interest
Period, were to have been converted to or continued as Eurodollar Loans shall be
continued as or converted to ABR Loans.  Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans or EURIBOR Loans, as
applicable, shall be made or continued as such, nor shall any Borrower have the
right to convert ABR Loans to Eurodollar Loans.


(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error and shall be
communicated promptly to the Borrowers) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the Screen Rate or EURIBOR Screen Rate,
as applicable, has made a public statement that the administrator of the Screen
Rate or EURIBOR Screen Rate, as applicable, is insolvent (and there is no
successor administrator that will continue publication of the Screen Rate or
EURIBOR Screen Rate, as applicable), (x) the administrator of the Screen Rate or
EURIBOR Screen Rate, as applicable, has made a public statement identifying a
specific date after which the Screen Rate or EURIBOR Screen Rate, as applicable,
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Screen Rate or
EURIBOR Screen Rate, as applicable), (y) the supervisor for the administrator of
the Screen Rate or EURIBOR Screen Rate, as applicable has made a public
statement identifying a specific date after which the Screen Rate or EURIBOR
Screen Rate, as applicable, will permanently or indefinitely cease to be
published or (z) the supervisor for the administrator of the Screen Rate or
EURIBOR Screen Rate, as applicable, or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate or EURIBOR Screen Rate,
as applicable, may no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrowers shall endeavor in good faith to
establish an alternate rate of interest to the Eurodollar Rate or EURIBOR Rate,
as applicable, that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into a mutually satisfactory amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to



--------------------------------------------------------------------------------

24




this Agreement as may be necessary or appropriate to give effect to such new
rate of interest (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin); provided that, if such alternate
rate of interest as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  Notwithstanding anything
to the contrary in Section 11.1, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five Business Days of
the date the notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment.  If an alternate rate of interest is to be
established in accordance with this clause (b), then until such new rate of
interest is established (but, in the case of the circumstances described in
clause (ii) of the first sentence of this Section 2.14(b), only to the extent
the Screen Rate or EURIBOR Screen Rate, as applicable, for such Interest Period
is not available or published at such time on a current basis), (x) any
conversion notice that requests the conversion of any Revolving Credit Loan to,
or continuation of any Revolving Credit Loan as, a Eurodollar Loan or EURIBOR
Loan, as applicable shall be ineffective and (y) if any borrowing request
requests a Eurodollar Loan, such borrowing shall be made as an ABR Loan.


2.15          Pro Rata Treatment and Payments.  (a)  Each reduction of the
Revolving Credit Commitments of the Lenders shall be made pro rata according to
the Lenders’ respective Commitment Percentages.  Each payment (including each
prepayment) by a Borrower on account of principal of and interest on Revolving
Credit Loans which are ABR Loans shall be made pro rata according to the
respective outstanding principal amounts of such ABR Loans then held by the
Lenders.  Each payment (including each prepayment) by a Borrower on account of
principal of and interest on Eurodollar Loans or EURIBOR Loans designated by a
Borrower to be applied to a particular Eurodollar Tranche or EURIBOR Tranche,
respectively, shall be made pro rata according to the respective outstanding
principal amounts of such Eurodollar Loans or EURIBOR Loans of such Tranche then
held by the Lenders.  All payments (including prepayments) to be made by a
Borrower hereunder, whether on account of principal, interest, fees or
otherwise, shall be made without setoff or counterclaim and shall be made prior
to (i) 12:00 Noon, New York City time, in respect of payments of principal or
interest relating to Revolving Credit Loans made in the New York Funding Office
and (ii) 12:00 Noon, London time, in respect of Revolving Credit Loans made in
the Euro Funding Office, in each case, on the due date thereof to the
Administrative Agent, for the account of the Lenders, and (x) in the case of any
payment of principal received, in the currency in which such Revolving Credit
Loan is denominated,  (y) in case of payment of interest, in the same currency
as the underlying Revolving Credit Loan from which such interest has accrued,
and (z) in the case of payment of fees or otherwise, in Dollars.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  If any payment hereunder (other than
payments on Eurodollar Loans or EURIBOR Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day, and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.  If any payment on
a Eurodollar Loan or EURIBOR Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day (and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension) unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day.


(b)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date



--------------------------------------------------------------------------------

25




therefor, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate (i) in the case of amounts denominated in
Dollars, equal to the daily average Federal Funds Effective Rate for the period
until such Lender makes such amount immediately available to the Administrative
Agent and (ii) in the case of amounts denominated in Euros, determined by the
Administrative Agent to be the cost to it of funding such amount until such
Lender makes such amount immediately available to the Administrative Agent.  A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this Section 2.15(b) shall be conclusive in the absence
of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans hereunder, on demand, from the relevant Borrower.


(c)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.15(b), 2.18(c) or 9.7, then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof, (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.


2.16          Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans or EURIBOR Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be cancelled, (b) such Lender’s Revolving Credit Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to ABR
Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law, and (c)
with respect to any outstanding EURIBOR Loans, the applicable Borrower shall
either (x) repay such EURIBOR Loans (with accrued interest thereon) or (y) elect
to convert such EURIBOR Loans into ABR Loans denominated in Dollars based on the
current Exchange Rate.


2.17          Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law applicable to any Lender or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the Effective Date:


(i)          shall subject any Lender or the Administrative Agent to any taxes
(other than (A) Non-Excluded Taxes and (B) taxes described in Section 2.18(a)(i)
through (iv)) on its Loans, Commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;


(ii)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included pursuant to Section 2.17(c) in the
determination of the Eurodollar Rate or EURIBOR Rate, as the case may be; or


(iii)          shall impose on such Lender any other condition;



--------------------------------------------------------------------------------

26




and the result of any of the foregoing is to increase the cost to such Lender or
the Administrative Agent, by an amount which such Lender or the Administrative
Agent deems to be material, of making, converting into, continuing or
maintaining Eurodollar Loans or EURIBOR Loans, (or any Loan in the case of (i)),
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the relevant Borrower shall promptly pay such Lender or the
Administrative Agent, upon its demand, any additional amounts necessary to
compensate such Lender or the Administrative Agent for such increased cost or
reduced amount receivable.  If any Lender or the Administrative Agent becomes
entitled to claim any additional amounts pursuant to this Section 2.17(a), it
shall promptly notify the relevant Borrower, through the Administrative Agent,
of the event by reason of which it has become so entitled.


(b)          If any Lender shall have determined that any change in any
Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital or liquidity adequacy (whether or not having the force of law) from any
Governmental Authority, in each case made subsequent to the Effective Date, does
or shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such application or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital or liquidity adequacy) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the relevant Borrower (with a copy to the
Administrative Agent) of a written request therefor, such Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender for
such reduction.


(c)          Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented.


(d)          Each Borrower agrees to pay to each Lender which requests
compensation under this Section 2.17(d) (by notice to such Borrower), on the
last day of each Interest Period with respect to any Eurodollar Loan or EURIBOR
Loan made by such Lender, so long as such Lender shall be required to maintain
reserves against “Eurocurrency liabilities” under Regulation D of the Board (or,
so long as such Lender may be required by the Board or by any other United
States Governmental Authority (or any other Governmental Authority with
jurisdiction over such Lender) to maintain reserves against any other category
of liabilities which includes deposits by reference to which the interest rate
on Eurodollar Loans or EURIBOR Loans is determined as provided in this Agreement
or against any category of extensions of credit or other assets of such Lender
which includes any Eurodollar Loans or EURIBOR Loans), an additional amount
(determined by such Lender and notified to the relevant Borrower) representing
such Lender’s calculation or, if an accurate calculation is impracticable,
reasonable estimate (using such reasonable means of allocation as such Lender
shall determine) of the actual costs, if any, incurred by such Lender during
such Interest Period, as a result of the applicability of the foregoing reserves
to such Eurodollar Loans or EURIBOR Loans, which amount in any event shall not
exceed the product of the following for each day of such Interest Period:


(i)          the principal amount of the Eurodollar Loans or EURIBOR Loans made
by such Lender to which such Interest Period relates and outstanding on such
day; and



--------------------------------------------------------------------------------

27




(ii)          the difference between (x) a fraction the numerator of which is
the Eurodollar Rate (expressed as a decimal) applicable to such Eurodollar Loan
or EURIBOR Loan, as applicable, and the denominator of which is one minus the
maximum rate (expressed as a decimal) at which such reserve requirements are
imposed by the Board or other United States Governmental Authority (or any other
Governmental Authority with jurisdiction over such Lender) on such date minus
(y) such numerator; and


(iii)          a fraction the numerator of which is one and the denominator of
which is 360.


Any Lender which gives notice under this Section 2.17(d) shall promptly withdraw
such notice (by written notice of withdrawal given to the Administrative Agent
and the relevant Borrowers) in the event such Lender is no longer required to
maintain such reserves or the circumstances giving rise to such notice shall
otherwise cease to exist.


(e)          A certificate as to any additional amounts payable pursuant to this
Section 2.17 submitted by any Lender, through the Administrative Agent, to the
relevant Borrower shall specify in reasonable detail the basis for the request
for compensation of such additional amounts and the method of computation
thereof and shall be conclusive in the absence of manifest error.  Subject to
the provisions of the next succeeding sentence, the relevant Borrower shall
(except as otherwise provided in Section 2.17(d)) pay each Lender the amount
shown as due on any such certificate delivered by it within 30 days after
receipt thereof.  Notwithstanding any other provision of this Section 2.17, (i)
each Lender shall be entitled to compensation under this Section 2.17 for only
such costs as are incurred or reductions as are suffered as to which a
certificate has been delivered in accordance with the terms of this paragraph
(d) within 90 days after such Lender obtained actual knowledge of such costs or
reductions and (ii) a Borrower shall not be required to compensate a Lender
pursuant to this Section 2.17 for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender notifies such Borrower of
the change giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided that, if the change
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to in this clause (ii) shall be extended to include the
period of retroactive effect thereof.  Each Lender agrees to use its best
efforts to notify the relevant Borrower as promptly as practicable after
obtaining knowledge of any such costs or reductions.  The obligations of the
Borrowers pursuant to this Section 2.17 shall survive the termination of this
Agreement and the payment of the Revolving Credit Loans and all other amounts
payable hereunder.  Notwithstanding any other provision of this Section 2.17, no
Lender shall demand compensation for any increased cost or reduction or other
amount referred to above if such demand would be arbitrary or exceptional in
light of similar circumstances under comparable provisions of other credit
agreements.


2.18          Taxes.  (a)  Unless otherwise required by applicable law, all
payments made by or on account of the Borrowers under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, excluding (i) net income
taxes and franchise taxes (imposed in lieu of net income taxes) and branch
profits taxes imposed on the Administrative Agent, any Lender or any Transferee
(x) as a result of such Administrative Agent, Lender or Transferee being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such tax (or any political subdivision thereof) or (y) that are Other Connection
Taxes, (ii) U.S. Federal withholding taxes imposed on amounts payable to or for
the account of a Lender with respect to an applicable interest in a Loan
pursuant to a law in effect on the date on which (x) such Lender acquires such
interest in the Loan (other than pursuant to an assignment request by a Borrower
under Section 11.11) or (y) such Lender changes its lending office, except in
each case to the extent that, pursuant to this



--------------------------------------------------------------------------------

28




Section 2.18, amounts with respect to such taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or to such Lender immediately before it changed its lending
office, (iii) any taxes attributable to a Lender’s failure to comply with the
requirements of Section 2.18(d), and (iv) any withholding taxes imposed under
FATCA.  If any such non-excluded taxes, levies, imposts, duties, charges, fees
deductions or withholdings imposed on or with respect to any payment made by or
on account of any obligation of any Borrower under this Agreement (“Non-Excluded
Taxes”) are required to be withheld from any amounts payable to the
Administrative Agent or any Lender (or Transferee) hereunder, the amounts so
payable by the applicable Borrower shall be increased to the extent necessary to
yield to the Administrative Agent or such Lender (or Transferee) (after payment
of all Non-Excluded Taxes) interest or any such other amounts payable hereunder
at the rates or in the amounts specified in this Agreement.  Whenever any
Non-Excluded Taxes are payable by any Borrower, as promptly as possible
thereafter such Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender (or Transferee), as the case may be, a
certified copy of an original official receipt received by such Borrower showing
payment thereof.  If any Borrower fails to pay any Non-Excluded Taxes when due
to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such
Borrower shall indemnify the Administrative Agent and the Lenders (or
Transferees) for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender (or Transferee) as a result of
any such failure.  The obligations contained in this Section 2.18 shall survive
the termination of this Agreement and the payment of all other amounts payable
hereunder.


(b)          The Borrowers shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.  The Borrowers shall
jointly and severally indemnify the Administrative Agent and each Lender, within
10 days after demand therefor, for the full amount of any Non-Excluded Taxes
(including Non-Excluded Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by the Administrative Agent or such
Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Non-Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.


(c)          Each Lender shall severally, within 10 days after demand therefor,
indemnify (i) the Administrative Agent for (A) any taxes attributable to such
Lender (but only to the extent that any Borrower has not already indemnified the
Administrative Agent for such Non-Excluded Taxes and without limiting the
obligation of the Borrowers to do so) and (B) any taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.6 relating to the
maintenance of a Participant Register and (ii) any Borrower for any taxes
described in Section 2.18(a)(i) through (iv) and attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent or any Borrower
(as applicable) in connection with this Agreement, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or otherwise payable by the Administrative Agent to the Lender from
any other source against any amount due to the Administrative Agent under this
paragraph (c).


(d)          To the extent permitted by law, each Lender (or Transferee) that is
a “United States person” within the meaning of Section 7701(a)(30) of the Code
shall, on or prior to the date it becomes a



--------------------------------------------------------------------------------

29




Lender or Transferee, deliver to each Borrower and the Administrative Agent
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender or Transferee is exempt from U.S. Federal backup withholding tax.  To the
extent permitted by law, each Lender (or Transferee) that is not such a “United
States person” (such Lender (or Transferee), a “Non-U.S. Lender”) shall:


(i)          on the date it becomes a Lender or Transferee, deliver to each
Borrower and the Administrative Agent two properly completed and duly executed
originals of either (w) in the case of Non-U.S. Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” Internal Revenue Service Form
W-8BEN or W-8BEN-E (together with a certificate substantially in the form of
Exhibit E-1 through E-4, as applicable, representing that such Non-U.S. Lender
is not a bank for purposes of Section 881(c)(3)(A) of the Code, is not a 10
percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of
any Borrower and is not a controlled foreign corporation (within the meaning of
Section 881(c)(3)(C) of the Code) (a “United States Tax Compliance
Certificate”)), (x) Internal Revenue Service Form W-8BEN, W-8BEN-E or Form
W-8ECI, (y) to the extent a Non-U.S. Lender is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or a participating Lender),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Non-U.S.
Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, United States Tax
Compliance Certificate, Form W-9, Form W-8IMY or any other required information
from each beneficial owner, as applicable (provided that, if one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Non-U.S. Lender on
behalf of such beneficial owner), or (z) any other form prescribed by applicable
U.S. federal income tax laws (including the Treasury Regulations) as a basis for
claiming a complete exemption from, or a reduction in, U.S. federal withholding
tax on any payments to such Lender, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. federal withholding tax on payments by the Borrower under this
Agreement;


(ii)          deliver to each Borrower and the Administrative Agent two properly
completed and duly executed originals of any such form or certification on or
before the date that any such form or certification described above expires or
becomes obsolete and after the occurrence of any event requiring a change in the
most recent form previously delivered by it to each Borrower and the
Administrative Agent; and


(iii)          obtain such extensions of time for filing and complete such forms
or certifications as may reasonably be requested by each Borrower, or the
Administrative Agent;


except that the forms and certificates described above shall not be required if
any change in Requirement of Law has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender (or Transferee) from duly
completing and delivering any such form with respect to it and such Lender (or
Transferee) so advises each Borrower and the Administrative Agent.  In addition,
if a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to IBM and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by IBM or the Administrative
Agent such documentation prescribed by applicable law



--------------------------------------------------------------------------------

30




(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by IBM or the Administrative Agent
as may be necessary for any Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of the preceding sentence,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(e)          Each Person that shall become a Participant pursuant to Section
11.6, or a Lender pursuant to Section 11.8, including for this purpose a Lender
that arranges a Revolving Credit Loan through or transfers a Revolving Credit
Loan to a different branch of such Lender, shall, upon the effectiveness of the
related designation or transfer, be required to provide all of the forms and
statements required pursuant to this Section 2.18, provided that in the case of
a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.


(f)          If any Lender (or Transferee) or the Administrative Agent
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Non-Excluded Taxes as to which it has been indemnified by any
Borrower pursuant to this Section 2.18, it shall promptly notify such Borrower
of such refund and shall, within 30 days after receipt of such refund, repay the
amount of such refund to such Borrower (to the extent of amounts that have been
paid by such Borrower under this Section 2.18 with respect to Non-Excluded Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses of
such Lender (or Transferee) or the Administrative Agent and without interest
(other than interest actually received from the relevant taxing authority or
other Governmental Authority with respect to such refund); provided, however,
that such Borrower, upon the request of such Lender (or Transferee) or the
Administrative Agent, agrees to return the amount of such refund (plus interest)
to such Lender (or Transferee) or the Administrative Agent in the event such
Lender (or Transferee) or the Administrative Agent is required to repay the
amount of such refund to the relevant taxing authority or other Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will any Lender (or Transferee) or the Administrative Agent be required
to pay any amount to a Borrower pursuant to this paragraph (f) the payment of
which would place the Lender (or Transferee) or the Administrative Agent in a
less favorable net after-tax position than the Lender (or Transferee) or the
Administrative Agent would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph shall not be construed to require any indemnified party to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Person.


2.19          Indemnity.  Each Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by such Borrower in making a borrowing
of Eurodollar Loans, or EURIBOR Loans, or in the conversion into Eurodollar
Loans or continuation of Eurodollar Loans or EURIBOR Loans, after such Borrower
has given a notice requesting or accepting the same in accordance with the
provisions of this Agreement, (b) default by such Borrower in making any
prepayment after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement, (c) the making of a prepayment of Eurodollar
Loans, EURIBOR Loans, as the case may be, with respect thereto or (d) the
conversion of EURIBOR Loans into ABR Loans denominated in Dollars in accordance
with Section 2.16(c)(y).  Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest which would have accrued on
the amount so prepaid, or not so borrowed, converted or continued or converted
from a EURIBOR Loan to a ABR Loan, for the period from the date of such
prepayment or of such failure to borrow, convert or continue or convert from a
EURIBOR Loan to a ABR Loan to the last day of the relevant Interest Period (or
proposed Interest Period) over (ii) the amount of interest (as reasonably
determined by such Lender) which would have accrued to such Lender on such
amount by placing such



--------------------------------------------------------------------------------

31




amount on deposit for a comparable period with leading banks in the interbank
eurodollar market.  The obligations contained in this Section 2.19 shall survive
the termination of this Agreement and the payment of all other amounts payable
hereunder.


2.20          Change of Lending Office.  Each Lender (or Transferee) agrees
that, upon the occurrence of any event giving rise to the operation of Section
2.16, 2.17 or 2.18 with respect to such Lender (or Transferee), it will, if
requested by IBM, use reasonable efforts (subject to overall policy
considerations of such Lender (or Transferee)) to designate another lending
office for any Loans affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 2.20 shall affect or postpone
any of the obligations of any Borrower or the rights of any Lender (or
Transferee) pursuant to Section 2.16, 2.17 and 2.18.


2.21          [Reserved].


2.22          Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:


(a)          fees shall cease to accrue on the Revolving Credit Commitment of
such Defaulting Lender pursuant to Section 2.11(a); and


(b)          the Revolving Credit Commitment and Loans of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby.


2.23          Currency Equivalents.


(a)          No later than 2:00 p.m., New York City time, on each Calculation
Date, the Administrative Agent shall determine the Exchange Rate as of such
Calculation Date with respect to Euros.  The Exchange Rates so determined shall
become effective on the relevant Calculation Date (a “Reset Date”), shall remain
effective until the next succeeding Reset Date and shall for all purposes of
this Agreement (other than with respect to Section 2.16 or any other provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts from such Euros to Dollars. The
Administrative Agent shall promptly notify the Borrowers and the Lenders of each
determination of an Exchange Rate hereunder.


(b)          No later than 2:00 p.m., New York City time, on each Reset Date,
the Administrative Agent shall determine the aggregate Dollar Amount of the
Eurodollar Loans or EURIBOR Loans, as applicable, then outstanding.


(c)           If after giving effect to any determination under clause (b) of
this Section and, in each case, to any borrowings and prepayments or repayments
of Loans occurring on the applicable Reset Date, (i) the Dollar Amount of
outstanding Revolving Credit Loans exceeds an amount equal to 105% of the
Revolving Credit Commitments then in effect then the Borrowers shall, within
three Business Days



--------------------------------------------------------------------------------

32




after notice thereof from the Administrative Agent, prepay or cause to be
prepaid outstanding Revolving Credit Loans, or take other action, to the extent
necessary to eliminate any such excess, or (ii) the Dollar Amount of outstanding
Revolving Credit Loans exceeds the total Revolving Credit Commitments then in
effect for a period of 10 consecutive Business Days, then the relevant Borrower
shall, upon three Business Days’ notice thereof from the Administrative Agent,
so long as such excess continues, prepay or cause to be prepaid outstanding
Revolving Credit Loans, or take other action to the extent necessary to
eliminate any such excess.


SECTION 3.          [RESERVED]


SECTION 4.          REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each Borrower hereby represents and warrants, to the
Administrative Agent and each Lender that:


4.1          Organization; Powers.  Each of IBM, IBMCLLC and each Significant
Subsidiary (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business in all
material respects as now conducted and as proposed to be conducted, (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not, individually or in
the aggregate, result in a Material Adverse Effect, and (d) in the case of each
Borrower, has the power and authority to execute, deliver and perform its
obligations under this Agreement and each other agreement or instrument
contemplated hereby to which it is or will be a party and to borrow hereunder.


4.2          Authorization.  The execution, delivery and performance by each
Borrower of this Agreement and the borrowings and other transactions
contemplated hereby (collectively, the “Transactions”) (a) have been duly
authorized by all requisite corporate or other organizational action and, if
required, stockholder action and (b) will not (i) violate (A) any provision of
law, statute, material rule or material regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of IBM,
IBMCLLC or any Significant Subsidiary, (B) any material order of any
Governmental Authority or (C) any provision of any material indenture, material
agreement or other material instrument to which IBM, IBMCLLC or any Significant
Subsidiary is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under any such indenture,
agreement or other instrument or (iii) except as contemplated hereby, result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by IBM, IBMCLLC or any Significant
Subsidiary.


4.3          Enforceability.  This Agreement has been duly executed and
delivered by each Borrower and constitutes a legal, valid and binding obligation
of each Borrower enforceable against each such Borrower in accordance with its
terms, except as enforceability may be limited by (a) any applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer, or similar laws
relating to or affecting creditors’ rights generally and (b) general principles
of equity.


4.4          Governmental Approvals.  No action, consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
is or will be required in connection with the Transactions, except (a) such as
have been made or obtained and are in full force and effect or as to which the
failure to be made or obtained or to be in full force and effect would not
result, individually or in the



--------------------------------------------------------------------------------

33




aggregate, in a Material Adverse Effect and (b) such periodic and current
reports, if any, as (i) are required to disclose the Transactions and (ii) will
be filed with the SEC on a timely basis.


4.5          Financial Statements.  (a)  IBM has heretofore furnished to the
Lenders its consolidated statement of financial position and related
consolidated statements of earnings, cash flows and stockholders’ equity as of
and for the fiscal year ended December 31, 2018, audited by and accompanied by
the opinion of PricewaterhouseCoopers, independent accountants.  Such financial
statements present fairly the financial position, results of operations, cash
flows and changes in stockholders’ equity of IBM and its Subsidiaries in
accordance with GAAP.


(b)          IBMCLLC has heretofore furnished to the Lenders its consolidated
statement of financial position and related consolidated statements of earnings,
comprehensive income, cash flows and changes in members’ interest as of and for
the fiscal year ended December 31, 2018, audited by and accompanied by the
opinion of PricewaterhouseCoopers, independent accountants.  Such financial
statements present fairly the financial position, earnings, income, cash flows
and changes in member’s interest of IBMCLLC in accordance with GAAP.


4.6          No Material Adverse Change.  Except as publicly disclosed in
filings by IBM or IBMCLLC with the SEC prior to the Effective Date, between
December 31, 2018 and the Effective Date, there has been no development or event
which has had a Material Adverse Effect.


4.7          No Material Litigation, etc.  (a)  Except as set forth in the Form
10-K of IBM for its fiscal year ended December 31, 2018, the Form 10-Q of IBM
for the fiscal quarter ended March 31, 2019, the Form 10-K of IBMCLLC for its
fiscal year ended December 31, 2018 or the Form 10-Q of IBMCLLC for the fiscal
quarter ended March 31, 2019, no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of IBM, threatened by or against IBM or any of its Subsidiaries or against any
of its or their respective properties, assets or revenues as of the Effective
Date (i) with respect to this Agreement or any of the Transactions, or
(ii) which involves a probable risk of an adverse decision which would
materially restrict the ability of IBM to comply with its obligations under this
Agreement.


(b)          None of IBM, IBMCLLC or the Significant Subsidiaries is in
violation of any law, rule or regulation, or in default with respect to any
order, judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default has resulted or could reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.


4.8          Federal Reserve Regulations.  (a)  No Borrower is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.


(b)          No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose which entails a violation of, or which is
inconsistent with, the provisions of Regulation T, U or X.


(c)          After giving effect to the application of the proceeds of each
Loan, not more than 25% of the value of the assets of either Borrower and its
Subsidiaries (as determined in good faith by IBM) subject to the provisions of
Section 7.1 will consist of or be represented by Margin Stock.  In the event any
portion of the Loans made to any Borrower constitutes a “purpose credit” within
the meaning of Regulation U and the Loans are directly or indirectly secured by
any Margin Stock pursuant to the operation of Section 7.1, then, at the time of
any borrowing which increases the outstanding amount of Loans, the aggregate
“maximum loan value” (within the meaning of Regulation U) of all Margin Stock



--------------------------------------------------------------------------------

34




and all collateral other than Margin Stock which directly or indirectly secures
the Loans will be greater than the aggregate principal amount of Loans and other
extensions of credit to all Borrowers (whether made by the Lenders or other
Persons) which are subject to Regulation T, U or X and which are directly or
indirectly secured by such Margin Stock or other collateral.


4.9          Investment Company Act, etc.  No Borrower is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) subject to regulation under the Federal Power Act or (except
as contemplated by Section 4.8) any foreign, federal, state or local statute or
regulation limiting such Borrower’s ability to incur Borrower Obligations.


4.10          Tax Returns.  Each of IBM, IBMCLLC and the Significant
Subsidiaries has filed or caused to be filed all Federal, state and local tax
returns required to have been filed by it and has paid or caused to be paid all
taxes shown to be due and payable on such returns or on any assessments received
by it except taxes, assessments, fees, liabilities, penalties or charges that
are being contested in good faith by appropriate proceedings and for which IBM,
IBMCLLC or the Significant Subsidiaries shall have set aside on its books
reserves in accordance with GAAP.


4.11          No Material Misstatements.  The written information, reports,
financial statements, exhibits and schedules furnished by or on behalf of any
Borrower to the Administrative Agent or any Lender in connection with this
Agreement and the Transactions or included herein or delivered pursuant hereto,
taken as a whole, do not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.


4.12          ERISA.  Each Borrower is in compliance with all material
provisions of ERISA, except to the extent that all failures to be in compliance
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.


4.13          Use of Proceeds.  The proceeds of all Revolving Credit Loans will
be used by the Borrowers for general corporate purposes.


4.14          Anti-corruption Laws.  The Borrowers have implemented and maintain
in effect policies and procedures designed to ensure compliance by the
Borrowers, their Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrowers
and their Subsidiaries, and to the knowledge of the Borrowers, their directors,
officers and employees, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (a) the Borrowers, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of the Borrowers, any agent of a Borrower or any Subsidiary
that will act in any capacity in connection with or receive or direct the
application of proceeds from the credit facility established hereby, is a
Sanctioned Person.  No Loan or use of proceeds thereof will violate
Anti-Corruption Laws or applicable Sanctions.


SECTION 5.          CONDITIONS PRECEDENT


5.1          Conditions to Effectiveness.  The effectiveness of this Agreement
is subject to the satisfaction of the following conditions precedent (the date
on which such conditions are satisfied or waived, the “Effective Date”):


(a)          Executed Counterparts.  This Administrative Agent shall have
received executed counterparts of this Agreement executed and delivered by duly
authorized officers of each of IBM, IBMCLLC, the Administrative Agent and each
Lender.



--------------------------------------------------------------------------------

35




(b)          Closing Certificate.  The Administrative Agent shall have received
certificates of IBM and IBMCLLC, in each case dated the Effective Date,
substantially in the form of Exhibit A, with appropriate insertions and
attachments, satisfactory in form and substance to the Administrative Agent, and
executed by a Responsible Officer and by the Secretary or any Assistant
Secretary of IBM or IBMCLLC, as applicable.


(c)          Fees.  The Administrative Agent shall have received the fees to be
received on or prior to the Effective Date referred to in Section 2.11(b).


(d)          PATRIOT Act, etc.  The Administrative Agent and the Joint Lead
Arrangers shall have received all documentation and other information about the
Borrowers as has been reasonably requested in writing at least five days prior
to the Effective Date by the Administrative Agent or the Joint Lead Arrangers
that they reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.


(e)          Legal Opinions.  The Administrative Agent shall have received the
following legal opinions, with a copy for each Lender:


(i)          the executed legal opinion of Simpson Thacher & Bartlett LLP,
counsel to the Administrative Agent, covering such matters reasonably requested
by the Administrative Agent; and


(ii)          the executed legal opinion of Christina Montgomery, Vice
President, Assistant General Counsel and Secretary of IBM, with respect to each
of IBM and IBMCLLC.


(f)          No Material Adverse Change.  Except as publicly disclosed in
filings by IBM and IBMCLLC with the SEC prior to the Effective Date, no material
adverse change shall have occurred between December 31, 2018 and the Effective
Date in the business, assets, operations or financial condition of (i) IBM and
its subsidiaries taken as a whole or (ii) IBMCLLC and its subsidiaries taken as
a whole.


5.2          Conditions to Each Revolving Credit Loan.  The agreement of each
Lender to make any Revolving Credit Loan requested to be made by it on any date
(including, without limitation, its initial Revolving Credit Loan) is subject to
the satisfaction of the following conditions precedent:


(a)          Notice.  The Administrative Agent shall have received notice of
such borrowing in conformity with the applicable requirements of this Agreement.


(b)          Representations and Warranties.  Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement shall be true
and correct in all material respects on and as of such date as if made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date.


(c)          No Default.  No Default or Event of Default shall have occurred and
be continuing on such date or shall occur after giving effect to the borrowing
of the Revolving Credit Loans requested to be made on such date.


Each borrowing of a Revolving Credit Loan by a Borrower shall constitute a
representation and warranty by such Borrower as of the date of such Revolving
Credit Loan that the conditions contained in paragraphs (b) and (c) of this
Section 5.2 have been satisfied.



--------------------------------------------------------------------------------

36




Notwithstanding any other provision of this Agreement, no Lender shall be
obligated to make any Loan to IBM or IBMCLLC if (i) the adoption of any law,
rule or regulation after the date of this Agreement, (ii) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (iii) compliance by
any Lender with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement, shall make it unlawful for such Lender to make such Loan to IBM
or IBMCLLC.


SECTION 6.          AFFIRMATIVE COVENANTS


Each of the Borrowers agree that, so long as the Commitments remain in effect,
any Loan remains outstanding and unpaid or any other amount is owing to any
Lender or the Administrative Agent hereunder, it shall and shall cause each of
its Significant Subsidiaries to:


6.1          Existence; Business and Properties.  (a)  Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as would not cause or result in a Default or Event of
Default under this Agreement.


(b)          Do or cause to be done all things reasonably necessary to preserve
and keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; except in each case where the failure to do so would
not result in a Material Adverse Effect; and at all times maintain and preserve
all property material to the conduct of its business and keep such property in
good repair, working order and condition and from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times; provided, however,
that nothing in this Section 6.1(b) shall prevent IBM, IBMCLLC or any Subsidiary
from (x) discontinuing any of its businesses no longer deemed advantageous to it
or discontinuing the operation and maintenance of any of its properties no
longer deemed useful in the conduct of its business or (y) selling or disposing
of any assets, Subsidiaries or capital stock thereof, in a transaction not
prohibited by Section 7.2.


6.2          Financial Statements, Reports, etc.  In the case of IBM or IBMCLLC,
as applicable, furnish to the Administrative Agent for distribution to the
Lenders:


(a)          as soon as available and in any event within 90 days after the end
of each fiscal year, copies of the report filed by IBM and IBMCLLC with the SEC
on Form 10-K in respect of such fiscal year, each accompanied by IBM’s annual
report in respect of such fiscal year or, if IBM or IBMCLLC, as applicable, is
not required to file such a report in respect of such fiscal year, the
consolidated statements of financial position and related consolidated
statements of earnings, cash flows and stockholders’ equity of IBM and its
Subsidiaries or the consolidated statement of financial position and related
consolidated statements of earnings, comprehensive income, cash flows and
changes in members’ interest of IBMCLLC, as applicable, as of the close of such
fiscal year, all audited by PricewaterhouseCoopers or other independent
accountants of recognized national standing and accompanied by an opinion of
such accountants to the effect that such consolidated financial statements
fairly present the financial position, results of operations, cash flows and
changes in stockholders’ equity of IBM and its Subsidiaries or the financial
position, results of operations, cash flows and changes in members’ interest of
IBMCLLC and its Subsidiaries, as applicable, in accordance with GAAP;


(b)          as soon as available and in any event within 50 days after the end
of each of the first three quarterly periods of each fiscal year, copies of the
unaudited quarterly reports filed by IBM and IBMCLLC with the SEC on Form 10-Q
in respect of such quarterly period, or if IBM or IBMCLLC is not



--------------------------------------------------------------------------------

37




required to file such a report in respect of such quarterly period, the
unaudited consolidated statements of financial position and related unaudited
consolidated statements of earnings, cash flows and stockholders’ equity of IBM
and its Subsidiaries or the consolidated statement of financial position and
related consolidated statements of earnings, comprehensive income, cash flows
and changes in members’ interest of IBMCLLC, as applicable, as of the close of
such fiscal quarter, certified by a Responsible Officer of IBM or IBMCLLC, as
applicable, as fairly presenting the financial position, results of operations,
cash flows and changes in stockholders’ equity of IBM and its Subsidiaries or
the financial position, results of operations, cash flows and changes in
members’ interest of IBMCLLC and its Subsidiaries, as applicable, in accordance
with GAAP, subject to normal year-end audit adjustments which are not expected
to be material in amount;


(c)          concurrently with any delivery of financial statements by IBM or
IBMCLLC described in paragraph (a) or (b) above (whether contained in a report
filed with the SEC or otherwise), a certificate of a Responsible Officer of IBM
or IBMCLLC, as applicable, substantially in the form of Schedule 6.2(c);


(d)          promptly after the same become publicly available, copies of (i)
all financial statements, notices, reports and proxy materials distributed to
stockholders of IBM and (ii) all reports on Form 10-K, 10-Q and 8-K (or their
equivalents) filed by IBM or IBMCLLC with the SEC (or with any Governmental
Authority succeeding to any or all of the functions of the SEC) pursuant to the
periodic reporting requirements of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder; provided, that
documents required to be furnished under this paragraph (d) shall be deemed
furnished when made available via the EDGAR (or any successor) system of the
SEC;


(e)          promptly, from time to time, such other publicly available
documents and information regarding the operations, business affairs and
financial condition of IBM, IBMCLLC or any Significant Subsidiary (including
information relating to “know your customer” or similar identification
procedures), or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.


With respect to the documents referred to in paragraphs (a) through (e) above,
IBM shall furnish such number of copies as the Administrative Agent or the
Lenders shall reasonably require for distribution to their personnel in
connection with this Agreement.


6.3          Notices.  Promptly after any Responsible Officer or the Director of
Treasury Operations of IBM or IBMCLLC obtains knowledge thereof, give notice to
the Administrative Agent and each Lender of the occurrence of any Default or
Event of Default, accompanied by a statement of a Responsible Officer setting
forth details of the occurrence referred to therein and stating what action the
relevant Borrower proposes to take with respect thereto.


6.4          Anti-Corruption Laws.  Maintain in effect and enforce policies and
procedures designed to ensure compliance by it, its Subsidiaries and their
respective directors, officers and employees, whether acting directly or through
agents, with Anti-Corruption Laws and applicable Sanctions.


SECTION 7.          NEGATIVE COVENANTS


Each Borrower agrees that, so long as the Commitments remain in effect, any Loan
remains outstanding and unpaid or any other amount is owing to any Lender or the
Administrative Agent hereunder:



--------------------------------------------------------------------------------

38




7.1          Limitation on Secured Debt and Sale and Leaseback Transactions. 
(a)  IBM and IBMCLLC will not create, assume, incur or guarantee, and will not
permit any Restricted Subsidiary to create, assume, incur or guarantee, any
Secured Debt without making provision whereby all Borrower Obligations shall be
secured equally and ratably with (or prior to) such Secured Debt (together with,
if IBM and IBMCLLC shall so determine, any other Debt of IBM, IBMCLLC or such
Restricted Subsidiary then existing or thereafter created which is not by its
terms subordinate to the Borrower Obligations) so long as such Secured Debt
shall be outstanding unless such Secured Debt, when added to (a) the aggregate
amount of all Secured Debt then outstanding (not including in this computation
Secured Debt if the Borrower Obligations are secured equally and ratably with
(or prior to) such Secured Debt and further not including in this computation
any Secured Debt which is concurrently being retired) and (b) the aggregate
amount of all Attributable Debt then outstanding pursuant to Sale and Leaseback
Transactions entered into by IBM after July 15, 1985, or entered into by a
Restricted Subsidiary after July 15, 1985, or, if later, the date on which it
became a Restricted Subsidiary (not including in this computation any
Attributable Debt which is concurrently being retired), would not exceed 10% of
Consolidated Net Tangible Assets.


(b)          IBM and IBMCLLC will not, and will not permit any Restricted
Subsidiary to, enter into any Sale and Leaseback Transaction unless (a) the sum
of (i) the Attributable Debt to be outstanding pursuant to such Sale and
Leaseback Transaction, (ii) all Attributable Debt then outstanding pursuant to
all other Sale and Leaseback Transactions entered into by IBM after July 15,
1985, or entered into by a Restricted Subsidiary after July 15, 1985, or, if
later, the date on which it became a Restricted Subsidiary, and (iii) the
aggregate of all Secured Debt then outstanding (not including in this
computation Secured Debt if the Borrower Obligations are secured equally and
ratably with (or prior to) such Secured Debt) would not exceed 10% of
Consolidated Net Tangible Assets or (b) an amount equal to the greater of (i)
the net proceeds to IBM or the Restricted Subsidiary of the sale of the
Principal Property sold and leased back pursuant to such Sale and Leaseback
Transaction and (ii) the amount of Attributable Debt to be outstanding pursuant
to such Sale and Leaseback Transaction, is applied to the retirement of Funded
Debt of IBM or any Restricted Subsidiaries (other than Funded Debt which is
subordinated to the Loans or which is owing to IBM or any Restricted
Subsidiaries) within 180 days after the consummation of such Sale and Leaseback
Transaction.


7.2          Mergers, Consolidations and Sales of Assets.  (a)  No Borrower will
consolidate with or merge with or into any other Person, except that, so long as
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, IBM or IBMCLLC may merge with any other U.S. corporation or
limited liability company, provided that (i) in the case of any such merger
involving IBM, IBM is the surviving entity, (ii) in the case of any such merger
involving IBMCLLC, IBMCLLC is the surviving entity (unless such merger is with
IBM, in which case IBM shall be the surviving entity), (iii) on the date of
consummation of any merger involving IBM, IBM shall deliver to the
Administrative Agent a certificate of a Responsible Officer of IBM demonstrating
that, on a pro forma basis determined as if such merger had been consummated on
the date occurring twelve months prior to the last day of the most recently
ended fiscal quarter, IBM would have been in compliance with Section 7.4(a) as
of the last day of such fiscal quarter, and (iv) on the date of consummation of
any merger involving IBMCLLC, IBMCLLC shall deliver to the Administrative Agent
a certificate of a Responsible Officer of IBMCLLC demonstrating that, on a pro
forma basis determined as if such merger had been consummated on the date
occurring twelve months prior to the last day of the most recently ended fiscal
quarter, IBMCLLC would have been in compliance with Section 7.4(b) as of the
last day of such fiscal quarter.


(b)          Neither IBM nor IBMCLLC will sell, convey or otherwise transfer all
or substantially all of its properties or assets to any Person, provided that
this paragraph (b) shall not prohibit IBM or IBMCLLC from entering into a merger
transaction expressly permitted by Section 7.2(a).



--------------------------------------------------------------------------------

39




7.3          Margin Regulations.  (a)  No Borrower will permit any part of the
proceeds of any Loan to be used in any manner that would result in a violation
of, or be inconsistent with, the provisions of Regulation T, U or X.  No
Borrower will take, or permit its Subsidiaries to take, any action at any time
that would (A) result in a violation of the substitution and withdrawal
requirements of Regulation T or U, in the event the same should become
applicable to any Loans or this Agreement or (B) cause the representations and
warranties contained in Section 4.8 at any time to be other than true and
correct.


(b)          Whenever required to ensure compliance with Regulations T, U and X
or requested by the Administrative Agent or one or more Lenders, each Borrower
will furnish to the Administrative Agent and each Lender a statement in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U, and any other notice or form required under Regulation U, the
statements made and information contained in which shall be sufficient, in the
good faith opinion of each Lender, to permit the extensions of Loans hereunder
in compliance with Regulation U.


7.4          Financial Covenants.  (a)  IBM will not permit the Consolidated Net
Interest Expense Ratio, for any period of four consecutive fiscal quarters taken
as a single accounting period, to be less than 2.20 to 1.0.


(b)           IBMCLLC will not permit the IBMCLLC Consolidated Tangible Net
Worth to be less than $50,000,000 on the last day of each fiscal year of
IBMCLLC.


(c)           IBMCLLC will not permit the IBMCLLC Leverage Ratio to be greater
than 11.0:1.00 as of the last day of each fiscal quarter of IBMCLLC.


7.5          Anti-Corruption Laws.  Each Borrower and its Subsidiaries shall not
use, and shall procure that the respective directors, officers and employees of
such Borrower and its Subsidiaries shall not use, the proceeds of any Loan (A)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.


7.6          Modifications of Support Agreement.  Each Borrower and its
Subsidiaries shall not amend, modify or terminate the Support Agreement in any
manner materially adverse to the Lenders.


SECTION 8.          EVENTS OF DEFAULT


If any of the following events shall occur and be continuing:


(a)          Any Borrower shall (i) fail to pay any principal of any Revolving
Credit Loan when due in accordance with the applicable terms of this Agreement
or (ii) fail to pay any interest on any Revolving Credit Loan, or any fee or
other amount, within five Business Days after any such interest, fee or other
amount becomes due in accordance with the terms hereof; or


(b)          Any representation or warranty made or deemed made by any Borrower
herein or which is contained in any certificate, document or financial or other
statement furnished by it at any time pursuant to this Agreement shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or



--------------------------------------------------------------------------------

40




(c)          IBM shall default in the observance or performance of the agreement
contained in Section 7.4(a) or IBMCLLC shall default in the observance or
performance of the agreement contained in Section 7.4(b); or


(d)          Any Borrower shall default in the observance or performance of any
other agreement contained in this Agreement, and such default shall not be
remedied (including, in the case of Section 7.4(c), by a capital contribution
from IBM or the taking of other actions sufficient to restore on a pro forma
basis the required IBMCLLC Leverage Ratio) for a period of 30 days after written
notice thereof shall have been given to IBM or IBMCLLC by the Administrative
Agent or the Required Lenders; or


(e)          IBM, IBMCLLC or any Significant Subsidiary shall default in the
payment of any principal or interest, regardless of amount, due in respect of
any Indebtedness in an aggregate principal amount of $500,000,000 or more, when
and as the same shall become due and payable (after the expiration of any
applicable grace period); or


(f)          An involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of IBM, IBMCLLC or any Significant Subsidiary, or of a substantial
part of the property or assets of IBM, IBMCLLC or any Significant Subsidiary,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for IBM, IBMCLLC or any
Significant Subsidiary or for a substantial part of the property or assets of
IBM, IBMCLLC or any Significant Subsidiary or (iii) the winding-up or
liquidation of IBM, IBMCLLC or any Significant Subsidiary; and such proceeding
or petition shall continue undismissed for 90 days or an order or decree
approving or ordering any of the foregoing shall be entered; or


(g)          IBM, IBMCLLC or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (f) of this Section 8, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for IBM, IBMCLLC or any Significant Subsidiary or for a substantial part of the
property or assets of IBM, IBMCLLC or any Significant Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing; or


(h)          One or more judgments for the payment of money which are due and
payable in an aggregate amount of $500,000,000 (exclusive of any amount thereof
covered by insurance so long as such coverage is not being disputed) or more
shall be rendered by a court of competent jurisdiction against IBM, IBMCLLC, any
Significant Subsidiary or any combination of IBM, IBMCLLC and Significant
Subsidiaries and the same shall remain undischarged for a period of 60 days
during which execution shall not be effectively stayed (for this purpose, a
judgment shall effectively be stayed during a period when it is not yet due and
payable), or any action shall be legally taken by a judgment creditor to levy
upon assets or properties of IBM, IBMCLLC or any Significant Subsidiary to
enforce any such judgment; or


(i)          the Support Agreement shall for any reason fail to be in full force
and effect, or any action shall be taken by any Borrower to discontinue or to
assert the invalidity or unenforceability of the Support Agreement;



--------------------------------------------------------------------------------

41




then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or (g) above with respect to IBM or IBMCLLC, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all fees and other amounts owing under this Agreement shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken:  (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
IBM and IBMCLLC, declare the Commitments to be terminated forthwith, whereupon
such Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to IBM and IBMCLLC,
declare the Loans (with accrued interest thereon) and all fees and other amounts
owing under this Agreement to be due and payable forthwith, whereupon the same
shall immediately become due and payable.  Except as expressly provided above in
this Section 8, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.


SECTION 9.          THE ADMINISTRATIVE AGENT


9.1          Appointment.  Each Lender hereby irrevocably designates and
appoints JPMorgan Chase Bank as the agent of such Lender under this Agreement,
and each such Lender irrevocably authorizes JPMorgan Chase Bank, as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.


9.2          Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys‑in‑fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in‑fact selected by it with reasonable
care.


9.3          Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys‑in‑fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement (except for its or
such Person’s own gross negligence or willful misconduct) or (ii) responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by any Borrower or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or for any failure
of any Borrower to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of any Borrower.


9.4          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to any



--------------------------------------------------------------------------------

42




Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement unless it shall first receive such
advice or concurrence of the Required Lenders or all Lenders, as the case may
be, as it deems appropriate or it shall first be indemnified to its satisfaction
by the Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, or all Lenders, as the case may be, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the obligations owing by any Borrower
hereunder.


9.5          Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall promptly give notice thereof to the Lenders.  The Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders; provided that unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.


9.6          Non‑Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys‑in‑fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
any Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans and enter into this Agreement.  Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Borrower which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.


9.7          Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Revolving Credit Commitments shall have
terminated and the Revolving Credit Loans shall have been paid in full, ratably
in accordance with their Commitment Percentages immediately prior



--------------------------------------------------------------------------------

43




to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following the payment of the amounts owing hereunder) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that (a) no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of the Administrative Agent and
(b) in the event that the Administrative Agent is reimbursed by any Borrower for
any amount paid to it by the Lenders pursuant to this Section 9.7, the amount of
such reimbursement shall in turn be paid over to the Lenders on a ratable
basis.  The agreements in this Section 9.7 shall survive the payment of the
Loans and all other amounts payable hereunder.


9.8          Administrative Agent in Its Individual Capacity.  Each of the
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrowers as though the
Administrative Agent were not the Administrative Agent hereunder.  With respect
to its Loans made or renewed by it, the Administrative Agent shall have the same
rights and powers under this Agreement as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.


9.9          Successor Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign as Administrative Agent at any time by giving
notice to the Lenders, IBM and IBMCLLC.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement, then the Required Lenders
shall appoint from among the Lenders a successor administrative agent for the
Lenders, which successor administrative agent shall be subject to the approval
of IBM and IBMCLLC (which approval shall not be unreasonably withheld).  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
shall have given notice of its resignation, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
from among the Lenders, which successor administrative agent shall be subject to
the approval of IBM and IBMCLLC (which approval shall not be unreasonably
withheld).  Upon the acceptance of any appointment as Administrative Agent
hereunder by a permitted successor, such successor administrative agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor administrative agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the obligations owing hereunder.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.


9.10          Syndication and Documentation Agents.  The Syndication Agents and
the Documentation Agents shall not have any duties or responsibilities hereunder
in its capacity as such.


9.11          Certain ERISA Matters.


(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates,



--------------------------------------------------------------------------------

44




and not, for the avoidance of doubt, to or for the benefit of any Borrower, that
at least one of the following is and will be true:


(i)          such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans or the Commitments,


(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,


(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or


(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of any Borrower, that:


(i)          none of the Administrative Agent or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement or any documents related hereto),


(ii)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management



--------------------------------------------------------------------------------

45




or control, total assets of at least $50 million, in each case as described in
29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),


(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and


(v)          no fee or other compensation is being paid directly to the
Administrative Agent or any its Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Commitments or this Agreement.


(c)          The Administrative Agent hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.


SECTION 10.           [RESERVED]


SECTION 11.          MISCELLANEOUS


11.1          Amendments and Waivers.  Subject to Section 2.14(b), neither this
Agreement nor any terms hereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1.  The Required Lenders
may, or, upon receipt of written consent of the Required Lenders to all terms
thereof, the Administrative Agent may, from time to time, (a) enter into with
the Borrowers written amendments, supplements or modifications hereto for the
purpose of adding any provisions to this Agreement or changing in any manner the
rights of the Lenders or of the Borrowers hereunder or thereunder or (b) waive,
on such terms and conditions as the Required Lenders or the Administrative
Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of maturity of any Revolving Credit Loan, or reduce the stated rate of any
interest or fee payable hereunder or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Lender’s
Revolving Credit Commitment, in each case without the consent of



--------------------------------------------------------------------------------

46




each Lender directly affected thereby, or (ii) amend, modify or waive any
provision of this Section 11.1 or reduce the percentage specified in the
definition of Required Lenders, or consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement, in each case
without the written consent of all the Lenders, (iii) amend, modify or waive any
provision of Section 9 without the written consent of the then Administrative
Agent, or (iv) except in connection with the establishment of any new tranche of
Commitments or Loans hereunder, change Sections 2.15(a) and 11.12(a) in a manner
that would alter the pro rata distribution or sharing of payments, or the
funding of Loans, required thereby, without the written consent of each Lender
adversely affected thereby.  Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Borrowers, the Lenders, the Administrative Agent and all future holders
of the obligations owing hereunder.  In the case of any waiver, the Borrowers,
the Lenders and the Administrative Agent shall be restored to their former
position and rights hereunder, and any Default or Event of Default waived shall
be deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Notwithstanding anything to the contrary in the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Borrowers and the Administrative Agent to cure any ambiguity,
omission, mistake, defect or inconsistency, it being agreed the Administrative
Agent shall provide the Lenders at least five Business Days’ prior written
notice of such amendment, and any such amendment shall be deemed approved by the
Lenders unless the Administrative Agent shall have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.


11.2          Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of IBM, IBMCLLC and the
Administrative Agent, and as notified by each Lender to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto and any future holders of the
obligations owing hereunder:


IBM:
INTERNATIONAL BUSINESS MACHINES CORPORATION
One New Orchard Road
Armonk, New York  10504
Attention:  Vice President and Treasurer
Telecopy:  914-499-2883
 
With a copy to CHQ Legal Department
Telecopy:  914-499-6445
 
IBMCLLC
IBM Credit LLC
1 North Castle Drive
Armonk, New York, 10504
Attention: Vice President, Finance
 
With a copy to CHQ Legal Department
Telecopy 914-499-6445




--------------------------------------------------------------------------------

47




The Administrative Agent:
JPMORGAN CHASE BANK, N.A.
500 Stanton Christiana Rd.
NCC5/1st Floor
Newark, Delaware, 19713
Attention: Eugene Tull III
Loan & Agency Services Group
Phone:  (302) 634-5881
Fax:  (302) 634-4250
E-mail:  eugene.h.tulliii@chase.com
 
With a copy to:
 
JPMORGAN CHASE BANK
Peter Thauer
383 Madison Avenue, 24th Floor
New York  NY 10179
E-mail:  peter.thauer@jpmorgan.com
Telephone:  (212) 270-6289
Fax:  (212) 270-5127
   

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.2, 2.3, 2.6 or 2.13 shall not be effective
until received.


11.3          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


11.4          Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Revolving Credit Loans
hereunder.


11.5          Payment of Expenses.  Each of IBM and IBMCLLC agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and documented
out‑of‑pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and any other documents prepared in connection herewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable and documented fees and
disbursements of a single counsel to the Administrative Agent, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable and
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement and any such other documents,
including, without limitation, the reasonable and documented fees and
disbursements of separate counsel to the Administrative Agent and to each
Lender, and (c) to pay, indemnify, and hold each Lender and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement and any



--------------------------------------------------------------------------------

48




such other documents, and (d) to pay, indemnify, and hold each Lender, each
Syndication Agent, each Documentation Agent, each Joint Lead Arranger, the
Administrative Agent and their respective directors, officers, employees and
agents (each, an “indemnified person”) harmless from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements, including reasonable and documented
fees and disbursements of counsel, incurred by or asserted against such
indemnified person which arise out of or in connection with any claim,
litigation or proceeding relating to this Agreement or any such other documents,
or any Loan or any actual or proposed use of proceeds of any Loan or any of the
Transactions  (all the foregoing in this clause (d) collectively, the
“indemnified liabilities”); provided, that no Borrower shall have any obligation
hereunder to any indemnified person with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of such indemnified
person, its affiliates or the directors, officers, employees and agents of such
indemnified person, acting as such, in each case as determined by a final,
non-appealable judgment of a court of competent jurisdiction and
provided further, that nothing contained in this Section 11.5 (other than
Section 11.5(c)) shall require IBM or IBMCLLC to pay any taxes of any
indemnified person or any Transferee or any indemnity with respect thereto.  No
indemnified person or IBM or IBMCLLC shall be liable for any damages arising
from the use by unauthorized persons of information or other materials sent
through electronic, telecommunications or other information transmission systems
that are intercepted by such persons.  No indemnified person shall be liable for
any special, indirect, consequential or punitive damages in connection with this
Agreement.  The agreements in this Section 11.5 shall survive repayment of the
Loans and the payment of all other amounts payable hereunder.


11.6          Participations.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (other than a natural person) (each, a “Participant”)
participating interests in any Revolving Credit Loan owing to such Lender, any
Revolving Credit Commitment of such Lender or any other interest of such Lender
hereunder.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement to the
other parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such obligation owing to it hereunder for all purposes under this
Agreement, and the Borrowers and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  In no event shall any Participant under any
such participation have any right to approve any amendment or waiver of any
provision of this Agreement, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Revolving Credit Loans or any fees
payable hereunder, or postpone the date of the final maturity of the Revolving
Credit Loans, in each case to the extent subject to such participation.  Each
Borrower agrees that, while an Event of Default shall have occurred and be
continuing, if amounts outstanding under this Agreement are due or unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement, provided that, in
purchasing such participating interest, such Participant shall be deemed to have
agreed to share with the Lenders the proceeds thereof as provided in Section
11.12 as fully as if it were a Lender hereunder.  Each Borrower also agrees that
each Participant shall be entitled to the benefits of Sections 2.16, 2.17, 2.18
and 2.19 with respect to its participation in the Revolving Credit Commitments
and the Revolving Credit Loans outstanding from time to time as if it was a
Lender; provided that, in the case of Section 2.18, such Participant shall have
complied with the requirements of said Section and provided, further, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a



--------------------------------------------------------------------------------

49




register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


11.7          [Reserved].


11.8          Assignments.  (a)  any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time and from time to
time assign to any affiliate of such Lender or, with the consent of IBM, IBMCLLC
and the Administrative Agent (which consent in each case shall not be
unreasonably withheld or delayed, and, in the case of IBM or IBMCLLC, shall be
deemed to have been given unless IBM or IBMCLLC shall object to such assignment
by written notice to the Administrative Agent within ten Business Days after
having received notice thereof), to any other Lender or to an additional bank,
financial institution or other entity other than a Borrower, an Affiliate of a
Borrower or a natural person (each, a “Purchasing Lender”) all or any part of
its rights and obligations under this Agreement pursuant to an Assignment and
Assumption, substantially in the form of Exhibit B, executed by such Purchasing
Lender and such assigning Lender (and, in the case of a Purchasing Lender that
is not an affiliate of the relevant assigning Lender, by IBM, IBMCLLC and the
Administrative Agent) and delivered to the Administrative Agent for its
acceptance and recording in the Register, provided, that except in the case of
an assignment of all of a Lender’s rights and obligations under this Agreement,
the amount of the Revolving Credit Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Assumption with respect to such assignment) shall in no event be
less than $10,000,000 or such lesser amount as may be consented to by IBM,
IBMCLLC and the Administrative Agent.  Upon such execution, delivery, acceptance
and recording, from and after the effective date determined pursuant to such
Assignment and Assumption, (x) the Purchasing Lender thereunder shall be a party
hereto and, to the extent provided in such Assignment and Assumption, have the
rights and obligations of a Lender hereunder with a Revolving Credit Commitment
as set forth therein, and (y) the assigning Lender thereunder shall, to the
extent provided in such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such assigning Lender shall cease to be a
party hereto).


(b)          Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and a Purchasing Lender (and, in the case of a Purchasing
Lender that is not an affiliate of the relevant assigning Lender, by IBM,
IBMCLLC and the Administrative Agent) together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (which shall
not be payable by any Borrower), the Administrative Agent shall (i) promptly
accept such Assignment and Assumption and (ii) on the effective date determined
pursuant thereto record the information contained therein in the Register and
give notice of such acceptance and recordation to the Lenders, IBM and IBMCLLC.


11.9          The Register; Disclosure; Pledges to Federal Reserve Banks.  (a) 
The Administrative Agent shall maintain at its address referred to in Section
11.2 a copy of each Assignment



--------------------------------------------------------------------------------

50




and Assumption delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders, the Revolving Credit
Commitments of the Lenders, and the principal amount of the Revolving Credit
Loans owing to each Lender from time to time.  The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Revolving Credit Loan recorded
therein for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrowers at any reasonable time and from time to time upon
reasonable prior notice.


(b)          Each Borrower authorizes each Lender to disclose to any Participant
or Purchasing Lender (each, a “Transferee”) and any prospective Transferee,
subject to the provisions of Section 11.21 (whether or not, in the case of any
Person that is a prospective Transferee, such Person in fact becomes a
Transferee), any and all financial information in such Lender’s possession
concerning the Borrowers and their respective affiliates which has been
delivered to such Lender by or on behalf of any Borrower pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of any
Borrower in connection with such Lender’s credit evaluation of the Borrowers and
their respective affiliates prior to becoming a party to this Agreement.


(c)          Nothing herein shall prohibit any Lender from pledging or assigning
all or any portion of its Loans to any Federal Reserve Bank or central bank in
accordance with applicable law, provided, that in the case of any such pledge or
assignment to a central bank, no Borrower will be responsible for the payment of
any fees, expenses, duties, imposts, taxes or other amounts in connection
therewith.  In order to facilitate such pledge or assignment, each Borrower
hereby agrees that, upon request of any Lender at any time and from time to time
after such Borrower has made its initial borrowing hereunder, such Borrower
shall provide to such Lender, at such Borrower’s own expense, a promissory note,
substantially in the form of Exhibit C, evidencing the Revolving Credit Loans,
owing to such Lender.


11.10          [Reserved].


11.11          Replacement of Lenders under Certain Circumstances.  IBM and
IBMCLLC shall be permitted to replace any Lender which (a) requests
reimbursement pursuant to Section 2.17 or 2.18, (b) is affected in the manner
described in Section 2.16 and as a result thereof any of the actions described
in said Section is required to be taken, (c) becomes a Defaulting Lender or (d)
fails to consent to any proposed amendment, modification, termination, waiver or
consent with respect to any provision hereof that requires the unanimous
approval of all of the Lenders, the approval of all of the Lenders affected
thereby or the approval of a class of Lenders, in each case in accordance with
the terms of Section 11.1, so long as the consent of the Required Lenders shall
have been obtained with respect to such amendment, modification, termination,
waiver or consent, with a replacement bank or other financial institution;
provided that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) IBM and IBMCLLC shall repay (or the replacement bank
or institution shall purchase, at par) all Loans and other amounts owing to such
replaced Lender prior to the date of replacement, (iv) IBM and IBMCLLC shall be
liable to such replaced Lender under Section 2.19 if any Eurodollar Loan or
EURIBOR Loan owing to such replaced Lender shall be prepaid (or purchased) other
than on the last day of the Interest Period relating thereto, (v) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.8 (provided that IBM
and IBMCLLC shall be obligated to pay the registration and processing fee
referred to therein), (vii) until such time as such replacement shall be
consummated, IBM and IBMCLLC shall pay all additional amounts (if any) required
pursuant to Section 2.17 or 2.18, as the case may be, and



--------------------------------------------------------------------------------

51




(viii) any such replacement shall not be deemed to be a waiver of any rights
which IBM, IBMCLLC, the Administrative Agent or any other Lender shall have
against the replaced Lender.


11.12          Adjustments; Set-off.  (a)  If any Lender (a “benefitted Lender”)
shall at any time receive any payment of all or part of its Revolving Credit
Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set‑off, pursuant to events or
proceedings of the nature referred to in Section 8(f) or (g), or otherwise), in
a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Revolving Credit Loans
that are then due and payable, or interest thereon, such benefitted Lender shall
purchase at par for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Revolving Credit Loan, or shall provide such
other Lenders with the benefits of any such collateral, or the proceeds thereof,
as shall be necessary to cause such benefitted Lender to share the excess
payment or benefits of such collateral or proceeds ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.


(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to any Borrower, any
such notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set‑off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the relevant Borrower.  Each Lender agrees promptly to
notify IBM, IBMCLLC and the Administrative Agent after any such set‑off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set‑off and application.


11.13          Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by email or telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  A set of the copies of this
Agreement signed by all the parties shall be lodged with IBM and the
Administrative Agent.


11.14          Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


11.15          Integration.  This Agreement represents the agreement of the
Borrowers, the Administrative Agent and the Lenders with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to subject matter
hereof not expressly set forth or referred to herein.


11.16          GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

52




11.17          Submission To Jurisdiction; Waivers.  Each Borrower hereby
irrevocably and unconditionally:


(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the United States of America for the Southern District of New York, and
appellate courts from any thereof, or, to the extent such courts lack subject
matter jurisdiction, the Courts of the State of New York, in each case located
in the County of New York;


(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address referred to in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;


(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and


(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.


11.18          Judgment Related to Borrowings.


(a)          If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder by any Borrower to any party hereto
or any holder of the obligations of such Borrower hereunder into another
currency, such Borrower agrees, to the fullest extent that it may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures in the relevant jurisdiction such party or holder
could purchase Dollars with such other currency for Dollars on the Banking Day
immediately preceding the day on which final judgment is given.


(b)          The obligations of each Borrower in respect of any sum due to any 
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than Dollars, be discharged only to the extent that, on the
Banking Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase Dollars
with the Judgment Currency; if the amount of Dollars so purchased is less than
the sum originally due to the Applicable Creditor in Dollars, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss, provided, that if the
amount of Dollars so purchased exceeds the sum originally due to the Applicable
Creditor, the Applicable Creditor agrees to remit such excess to such Borrower.
The obligations of the Borrowers contained in this Section 11.18 shall survive
the termination of this Agreement and the payment of all other amounts owing
hereunder.


11.19          Acknowledgements.  Each Borrower hereby acknowledges that:



--------------------------------------------------------------------------------

53




(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;


(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement, and the relationship between Administrative Agent and Lenders,
on one hand, and the Borrowers, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and


(c)          no joint venture is created hereby or otherwise exists by virtue of
the transactions contemplated hereby among the Lenders or among the Borrowers
and the Lenders.


11.20          WAIVERS OF JURY TRIAL.  EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM THEREIN.


11.21          Confidentiality.  Each Lender agrees to keep confidential any
written or oral information (a) provided to it by or on behalf of any Borrower
or any of its Subsidiaries pursuant to or in connection with this Agreement or
(b) obtained by such Lender based on a review of the books and records of any
Borrower or any of its Subsidiaries; provided that nothing herein shall prevent
any Lender from disclosing any such information (i) to the Administrative Agent
or any other Lender, (ii) to any Transferee or prospective Transferee or any
swap counterparty so long as delivery of such information is made subject to the
requirement that such information be kept confidential in the manner
contemplated by this Section 11.21, (iii) to its employees or affiliates
involved in the administration of this Agreement, directors, agents, attorneys,
accountants and other professional advisors (each of which shall be instructed
to hold the same in confidence), (iv) upon the request or demand of any
Governmental Authority having jurisdiction over such Lender, (v) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (vi) which has been publicly
disclosed other than in breach of this Agreement, (vii) in connection with the
exercise of any remedy hereunder, (viii) to any credit insurance provider
relating to any Borrower and its obligations or any rating agency when required
by it, provided that, prior to any disclosure, such credit insurance provider or
rating agency shall agree in writing to preserve the confidentiality of any
confidential information relating to the Borrowers received by it, (ix) to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, provided that, prior to
any disclosure, the CUSIP Service Bureau or such similar agency shall agree in
writing to preserve the confidentiality of any confidential information relating
to the Borrowers received by it, or (x) if IBM has consented to such disclosure
in writing in its sole discretion.  It is understood and agreed that IBM,
IBMCLLC, their Subsidiaries and their respective affiliates may rely upon this
Section 11.21 for any purpose, including without limitation to comply with
Regulation FD promulgated by the SEC.


11.22          Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Borrowers, the Lenders, the Administrative Agent, all
future permitted holders of the obligations hereunder and their respective
successors and permitted assigns, except that no Borrower may assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of each Lender.


11.23          Incremental Revolving Credit Commitments.  (a)  IBM, IBMCLLC and
any one or more Lenders (including New Lenders) may from time to time agree that
such Lenders shall provide incremental Revolving Credit Commitments by executing
and delivering to the Administrative Agent one



--------------------------------------------------------------------------------

54




or more Incremental Commitment Supplements or, in the case of New Lenders, New
Lender Supplements.


(b)          Any additional bank, financial institution or other entity which is
not already a Lender, with the consent of IBM, IBMCLLC and the Administrative
Agent (which consent, in the case of the Administrative Agent, shall not be
unreasonably withheld), can elect to become a party to this Agreement and obtain
a Revolving Credit Commitment; such party shall execute a New Lender Supplement
(each, a “New Lender Supplement”) with IBM, IBMCLLC and the Administrative
Agent, substantially in the form of Exhibit D-1, whereupon such bank, financial
institution or other entity (herein called a “New Lender”) shall become a Lender
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement.


(c)          Any Lender (other than any New Lender) which agrees to provide an
incremental Revolving Credit Commitment pursuant to this Section 11.23 shall
execute an Incremental Commitment Supplement (each, an “Incremental Commitment
Supplement”) with IBM, IBMCLLC and the Administrative Agent, substantially in
the form of Exhibit D-2, whereupon such Lender shall be bound by and entitled to
the benefits of this Agreement with respect to the incremental Revolving Credit
Commitment specified therein, and Schedule 1.1 shall be deemed to be amended to
reflect such incremental Revolving Credit Commitment.


(d)          If, on the date upon which any Lender (including any New Lender)
provides an incremental Revolving Credit Commitment pursuant to this Section
11.23, there is an unpaid principal amount of Revolving Credit Loans, IBM and
IBMCLLC shall borrow Revolving Credit Loans from such Lender in an amount
determined by reference to the amount of each Type of Revolving Credit Loan
(and, in the case of Eurodollar Loans or EURIBOR Loans, of each Eurodollar
Tranche or EURIBOR Tranche, respectively) which would then have been outstanding
from such Lender if (i) each such Type or Eurodollar Tranche had been borrowed
on the date such Lender’s incremental Revolving Credit Commitment was provided,
in each case after giving effect thereto and (ii) the aggregate amount of each
such Type or Eurodollar Tranche or EURIBOR Tranche requested to be so borrowed
had been increased to the extent necessary to give effect, with respect to such
Lender, to the borrowing allocation provisions of Section 2.2.  Any Eurodollar
Loan or EURIBOR Loan borrowed pursuant to the preceding sentence shall bear
interest at a rate equal to the respective interest rates then applicable to the
Eurodollar Loans or EURIBOR Loans, as applicable, of the other Lenders in the
same Eurodollar Tranche or EURIBOR Tranche, as applicable.


(e)          Notwithstanding anything to the contrary in this Section 11.23, (i)
the aggregate amount of incremental Revolving Credit Commitments provided
pursuant to this Section 11.23 shall not exceed $500,000,000 and (ii) no Lender
shall have any obligation to provide an incremental Revolving Credit Commitment
unless it agrees to do so in its sole discretion.


11.24          USA PATRIOT Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Act.


11.25          No Fiduciary Duty, etc.


(a)          Each Borrower acknowledges and agrees that (i) no fiduciary,
advisory or agency relationship between any Borrower and the Lender Parties is
intended to be or has been created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether the Lender Parties



--------------------------------------------------------------------------------

55




have advised or are advising any Borrower on other matters, and each Borrower
waives, to the fullest extent permitted by law, any claims it may have against
the Lender Parties for breach of fiduciary duty or alleged breach of fiduciary
duty in respect of any of the transactions contemplated by this Agreement, and
agrees that the Lender Parties will have no liability (whether direct or
indirect) to any Borrower in respect of such a fiduciary duty claim in respect
of any of the transactions contemplated by this Agreement, (ii) the Lender
Parties, on the one hand, and each Borrower, on the other hand, have an arm’s
length business relationship that does not directly or indirectly give rise to,
nor does any Borrower rely on, any fiduciary duty to any Borrower or its
affiliates on the part of the Lender Parties, (iii) each Borrower is capable of
evaluating and understanding, and it understands and accepts, the terms, risks
and conditions of the transactions contemplated by this Agreement, (iv) each
Borrower has been advised that the Lender Parties are engaged in a broad range
of transactions that may involve interests that differ from any Borrower’s
interests and that the Lender Parties have no obligation to disclose such
interests and transactions to any Borrower, (v) each Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, (vi) each Lender Party has been, is, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by it and the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for any Borrower, any of its affiliates or any other Person
or entity and (vii) none of the Lender Parties has any obligation to any
Borrower or its affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein or in any other express
writing executed and delivered by such Lender Party and such Borrower or any
such affiliate.


(b)          None of the Lender Parties shall have or be deemed to have a
fiduciary relationship with any other Lender Party.  The Lender Parties are not
partners or co-venturers, and no Lender Party shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in the case of the
Administrative Agent) authorized to act for, any other Lender Party.


11.26          EU Bail-In.  Notwithstanding anything to the contrary in this
Agreement or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender deemed
to be an EEA Financial Institution arising under this Agreement may be subject
to the write-down and conversion powers of an EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



  INTERNATIONAL BUSINESS MACHINES CORPORATION                  


By:
/s/ Simon J. Beaumont       Name: Simon J. Beaumont
      Title: Vice President and Treasurer
         




  IBM CREDIT LLC                  


By:
/s/ Andrew Paul Urbansky       Name: Andrew Paul Urbansky
      Title: Treasurer
         






--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as Administrative
Agent and a Lender
                 


By:
/s/ Inderjeet Singh Aneja       Name: Inderjeet Singh Aneja
      Title: Vice President
         






--------------------------------------------------------------------------------




  BNP PARIBAS                  


By:
/s/ Brendan Heneghan        Name: Brendan Heneghan
      Title: Director
         




       


By:
/s/ Karim Remtoula
      Name: Karim Remtoula       Title: Vice President
         





--------------------------------------------------------------------------------




  CITIBANK, N.A.                  


By:
/s/ Susan Olsen       Name: Susan Olsen
      Title: Vice President
         






--------------------------------------------------------------------------------




  ROYAL BANK OF CANADA                  


By:
/s/ Mark Gronich       Name: Mark Gronich
      Title: Authorized Signatory
         






--------------------------------------------------------------------------------




  MIZUHO BANK, LTD.                  


By:
/s/ Tracy Rahn 
      Name: Tracy Rahn
      Title: Authorized Signatory
         






--------------------------------------------------------------------------------




  BANCO SANTANDER, S.A.                  


By:
/s/ Lucas Videla       Name: Lucas Videla
      Title: E.D.
         




       


By:
/s/ Pablo Tarrio       Name: Pablo Tarrio       Title: Attorney
         





--------------------------------------------------------------------------------




  BANK OF AMERICA, N.A.                  


By:
/s/ Erhlich Bautista       Name: Erhlich Bautista
      Title: Vice President
         






--------------------------------------------------------------------------------




  BARCLAYS BANK PLC                  


By:
/s/ Martin Corrigan       Name: Martin Corrigan
      Title: Vice President
         





--------------------------------------------------------------------------------




  DEUTSCHE BANK AG NEW YORK BRANCH                  


By:
/s/ Annie Chung 
      Name: Annie Chung
      Title: Director
         




       


By:
/s/ Virginia Cosenza
      Name: Virginia Cosenza
      Title: Vice President
         


--------------------------------------------------------------------------------




  HSBC BANK USA, NATIONAL ASSOCIATION                  


By:
/s/ James P. Kelly 
      Name: James P. Kelly
      Title: Managing Director
         






--------------------------------------------------------------------------------




  SOCIETE GENERALE                  


By:
/s/ Kimberly Metzger       Name: Kimberly Metzger
      Title: Director
         






--------------------------------------------------------------------------------




  WELLS FARGO BANK, NATIONAL ASSOCIATION                  


By:
/s/ Eric Frandson       Name: Eric Frandson
      Title: Managing Director
         






--------------------------------------------------------------------------------




  MUFG BANK, LTD.                  


By:
/s/ Lillian Kim       Name: Lillian Kim
      Title: Director
         





--------------------------------------------------------------------------------




  COMMERZBANK AG, NEW YORK BRANCH                  


By:
/s/ Neil L. Kiernan 
      Name: Neil L. Kiernan
      Title: Director
         




       


By:
/s/ Robert P. Sullivan
      Name: Robert P. Sullivan
      Title: Vice President
         


--------------------------------------------------------------------------------




  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH                  


By:
/s/ Judith E. Smith 
      Name: Judith E. Smith
      Title: Authorized Signatory
         




       


By:
/s/ Brady Bingham
      Name: Brady Bingham
      Title: Authorized Signatory
         


--------------------------------------------------------------------------------




  GOLDMAN SACHS BANK USA                  


By:
/s/ Ryan Durkin       Name: Ryan Durkin
      Title: Authorized Signatory
         





--------------------------------------------------------------------------------




  ING BANK N.V., DUBLIN BRANCH                  


By:
/s/ Rosemary Healy 
      Name: Rosemary Healy
      Title: Vice President
         




       


By:
/s/ Barry Fehily
      Name: Barry Fehily
      Title: Managing Director
         


--------------------------------------------------------------------------------




  SUMITOMO MITSUI BANKING CORPORATION                  


By:
/s/ Michael Maguire 
      Name: Michael Maguire
      Title: Executive Director
         





--------------------------------------------------------------------------------




  THE TORONTO-DOMINION BANK, NEW YORK BRANCH                
 


By:
/s/ Michael Borowiecki  
      Name: Michael Borowiecki
      Title: Authorized Signatory
         



--------------------------------------------------------------------------------




  UNICREDIT BANK AG, NEW YORK BRANCH                  


By:
/s/ Fabio Della Malva       Name: Fabio Della Malva       Title: Managing
Director
         




       


By:
/s/ Bryon Korutz       Name: Bryon Korutz
      Title: Associate Director
         





--------------------------------------------------------------------------------




  U.S. BANK NATIONAL ASSOCIATION                  


By:
/s/ Matt S. Scullin       Name: Matt S. Scullin
      Title: Senior Vice President
         





--------------------------------------------------------------------------------




  BANK OF CHINA, NEW YORK BRANCH                  


By:
/s/ Raymond Qiao       Name: Raymond Qiao
      Title: Executive Vice President
         



--------------------------------------------------------------------------------




  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED                  


By:
/s/ Cynthia Dioquino  
      Name: Cynthia Dioquino
      Title: Associate Director
         






--------------------------------------------------------------------------------




  DBS BANK LTD.                  


By:
/s/ Loy Hwee Chuan       Name: Loy Hwee Chuan
      Title: Senior Vice President
         





--------------------------------------------------------------------------------




  PNC BANK, NATIONAL ASSOCIATION                  


By:
/s/ Michael Richards       Name: Michael Richards
      Title: Managing Director, Senior Vice President
         





--------------------------------------------------------------------------------




  STANDARD CHARTERED BANK                  


By:
/s/ Daniel Mattern  
      Name: Daniel Mattern
      Title:
Associate Director

Standard Chartered Bank

         





--------------------------------------------------------------------------------




  THE BANK OF NOVA SCOTIA                  


By:
/s/ Jason Rinne  
      Name: Jason Rinne
      Title: Director
         





--------------------------------------------------------------------------------




 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
NEW YORK BRANCH
                 


By:
/s/ Luis Ruigomez       Name: Luis Ruigomez
      Title: Executive Director
         




       


By:
/s/ Mauricio Benitez       Name: Mauricio Benitez
      Title: Managing Director
         





--------------------------------------------------------------------------------




  BANCO BRADESCO S.A., NEW YORK BRANCH                  


By:
/s/ Márcio M. Bonilha Neto
      Name: Márcio M. Bonilha Neto
      Title: Manager
         




       


By:
/s/ Edjelma C. de Barros
      Name: Edjelma C. de Barros       Title: Manager
         


--------------------------------------------------------------------------------




 
CANADIAN IMPERIAL BANK OF COMMERCE,
NEW YORK BRANCH
                 


By:
/s/ Robert Robin       Name: Robert Robin
      Title: Authorized Signatory
         




       


By:
/s/ Dominic Sorresso       Name: Dominic Sorresso       Title: Authorized
Signatory
         






--------------------------------------------------------------------------------




  DANSKE BANK A/S                  


By:
/s/ Merete Ryvald       Name: Merete Ryvald
      Title: Chief Loan Manager
         




       


By:
/s/ Gert Carstens       Name: Gert Carstens
      Title: Senior Loan Manager
         






--------------------------------------------------------------------------------




  LLOYDS BANK PLC                  


By:
/s/ Allen McGuire       Name: Allen McGuire
      Title: Assistant Vice President – M004
         




       


By:
/s/ Kamala Basdeo       Name: Kamala Basdeo
      Title: Assistant Manager – B002
         






--------------------------------------------------------------------------------




  RAIFFEISEN BANK INTERNATIONAL AG                  


By:
/s/ Johanna Aigner       Name: Johanna Aigner
      Title: Director
         




       


By:
/s/ K. Soustal       Name: K. Soustal
      Title: Director
         





--------------------------------------------------------------------------------




  THE NORTHERN TRUST COMPANY                  


By:
/s/ Eric Siebert       Name: Eric Siebert
      Title: Senior Vice President
         






--------------------------------------------------------------------------------



SCHEDULE 1.1 TO
364-DAY CREDIT AGREEMENT



 
Revolving Credit
Commitment
JPMorgan Chase Bank, N.A.
$145,000,000
BNP Paribas
$145,000,000
Citibank, N.A.
$145,000,000
Royal Bank of Canada
$145,000,000
Mizuho Bank, Ltd.
$110,000,000
Banco Santander, S.A.
$100,000,000
Bank of America, N.A.
$100,000,000
Barclays Bank PLC
$100,000,000
Deutsche Bank AG New York Branch
$100,000,000
HSBC Bank USA, National Association
$100,000,000
Societe Generale
$100,000,000
Wells Fargo Bank, N.A.
$100,000,000
MUFG Bank, Ltd.
$100,000,000
Commerzbank AG, New York Branch
$75,000,000
Credit Suisse AG, Cayman Islands Branch
$75,000,000
Goldman Sachs Bank USA
$75,000,000
ING Bank N.V., Dublin Branch
$75,000,000
Sumitomo Mitsui Banking Corp.
$75,000,000
The Toronto-Dominion Bank, New York Branch
$75,000,000
UniCredit Bank AG, New York Branch
$75,000,000
U.S. Bank National Association
$75,000,000
Bank of China, New York Branch
$45,000,000
Australia and New Zealand Banking Group Limited
$45,000,000
DBS Bank Ltd.
$45,000,000
PNC Bank, National Association
$45,000,000
Standard Chartered Bank
$45,000,000
The Bank of Nova Scotia
$45,000,000
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$20,000,000
Banco Bradesco S.A., New York Branch
$20,000,000
Canadian Imperial Bank of Commerce, New York Branch
$20,000,000
Danske Bank A/S
$20,000,000
Lloyds Bank Corporate Markets plc
$20,000,000
Raiffeisen Bank International AG
$20,000,000
The Northern Trust Company
$20,000,000
Total:
$2,500,000,000






--------------------------------------------------------------------------------



SCHEDULE 6.2(c) TO
364-DAY CREDIT AGREEMENT


[FORM OF COMPLIANCE CERTIFICATE]


COMPLIANCE CERTIFICATE


[For the Fiscal Quarter ending ________, 20__]


[For the Fiscal Year ending ________, 20__]




Pursuant to Section 6.2(c) of the 364-Day Credit Agreement, dated as of July 18,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined
unless otherwise defined herein), among International Business Machines
Corporation (“IBM”) and its Subsidiary IBM Credit LLC (“IBMCLLC”) (each
individually, a “Borrower”, and together, the “Borrowers”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the Syndication
Agents and the Documentation Agents named therein, the undersigned, the duly
elected, qualified and acting Responsible Officer of [IBM][IBMCLLC], hereby
certifies that:


(a)            During the period of four consecutive fiscal quarters ended on
__________ __, 20__, such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as follows:  ____________________.


[The financial statements referred to in Section 6.2(b) of the Credit Agreement
which are delivered concurrently with the delivery of this Compliance
Certificate fairly present the financial position, results of operations, cash
flows and changes in stockholders’ equity of IBM and its Subsidiaries or the
financial position, results of operations, cash flows and changes in members’
interest of IBMCLLC and its Subsidiaries, as applicable, in accordance with
GAAP, subject to normal year-end audit adjustments which are not expected to be
material in amount.]*


(b)      The covenant calculations set forth below are based on IBM’s
[unaudited][audited] balance sheet and statements of earnings, cash flows and
stockholders’ equity for the fiscal [quarter][year] ended ________ __, 20__, and
IBMCLLC’s [unaudited][audited] balance sheet and statements of earnings, cash
flows and members’ interest for the fiscal [quarter][year] ended ________ __,
20__, as applicable, copies of which are attached hereto.





--------------------------------------------------------------------------------

∗
Insert only in Compliance Certificates accompanying financial statements
delivered pursuant to Section 6.2(b) of the Credit Agreement.






--------------------------------------------------------------------------------

3


1.   
Consolidated Net Interest Expense Ratio (Section 7.4(a))
      The ratio of





 
1.   
the difference between


 
A.   
the sum of




 
(1)
earnings before income taxes of IBM and its consolidated Subsidiaries for the
period of four consecutive fiscal quarters ended on the date referred to in
paragraph (b) above, excluding gains or losses from the divestiture or sale of a
business
$_____________
 
(2)
Consolidated Net Interest Expense (to the extent deducted in arriving at
earnings before income taxes)
$_____________
 
(3)
depreciation expense (to the extent deducted in arriving at earnings before
income taxes)
$_____________
 
(4)
amortization expense (to the extent deducted in arriving at earnings before
income taxes)
$_____________
 
(5)
restructuring charges made after the Effective Date (to the extent deducted in
arriving at earnings before income taxes)
$_____________
         
Total of (1), (2), (3), (4) and (5) above
$_____________
       




  and





 
B.   
the sum of




 
(1)
cash payments made during such period in respect of restructuring charges made
after the Effective Date
$_____________
 
(2)
payments made during such period for plant, rental machines and other property
excluding acquisitions of businesses (net of proceeds received during such
period from dispositions of plant, rental machines and other property investment
excluding divestitures or sales of businesses)
$_____________
 
(3)
investment in software for such period
$_____________






--------------------------------------------------------------------------------

4



 
Total of (1), (2) and (3) above
$_____________




  equals




 
C.   
Consolidated Adjusted Cash Flow

    (A. minus B.)   
$_____________


 

  to





  (ii)
the difference between 
           
A.
total interest cost of IBM and its Subsidiaries for such period
 
$_____________
 
and
             
B.
interest income of IBM and its Subsidiaries for such period
$_____________
         
equals
             
C.
Consolidated Net Interest Expense
$_____________
          (iii)
the Consolidated Net Interest Expense Ratio 
___--______  : 1.00
 
(Ratio of Consolidated Adjusted Cash Flow (i)(C.) to 

Consolidated Net Interest Expense (ii)(C.))
         



2.   
IBMCLLC Consolidated Tangible Net Worth (Section 7.4(b))




 
A.   
the sum of




 
(1)
The total assets appearing on the consolidated statement of financial position
of IBMCLLC and its Subsidiaries most recently delivered to the Administrative
Agent
$_____________




 
B.   
minus




 
(1)
all liabilities as shown on such statement
$_____________
         
and
 
   






--------------------------------------------------------------------------------

5



 
(2)
intangible assets, (net of any applicable reserves) as shown on or reflected in
such statement, to include:
             
(i) all trade names, trademarks, licenses, patents, copyrights and goodwill;
$_____________
           
(ii) organizational and development costs;
$_____________
           
(iii) deferred charges (other than prepaid items such as insurance, taxes,
interest, commissions, rents and similar items and tangible assets being
amortized);
$_____________
           
(iv) unamortized debt discount and expense, less unamortized premium.
$_____________
       




 
C.   
equals

 

   
Consolidated Tangible Net Worth
$_____________



3.   
IBMCLLC Leverage Ratio (Section 7.4(c))




  Equals







   
___--_____  : 1.00




   
For a more detailed calculation of such ratio, please refer to:




 
IBMCLLC’s “Debt-to-Equity Ratio” as reported in IBMCLLC’s periodic report (10-Q
or 10-K, as the case may be) covering such fiscal quarter
       



IN WITNESS WHEREOF, the undersigned has hereto set his name.


Dated:  ___________, 20__

 
         




     
Title: [Responsible Officer
          of IBM] [[Responsible Officer
          of IBMCLLC]
     
 





--------------------------------------------------------------------------------


EXHIBIT A TO
364-DAY CREDIT AGREEMENT


[FORM OF CLOSING CERTIFICATE]


Pursuant to Section 5.1(b) of the 364-Day Credit Agreement, dated as of July 18,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein being used herein as therein defined
unless otherwise defined herein), among International Business Machines
Corporation (“IBM”) and its Subsidiary IBM Credit LLC (“IBMCLLC”) (each
individually, a “Borrower”, and together, the “Borrowers”), the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the Syndication
Agents and the Documentation Agents named therein, the undersigned
[____________], a Responsible Officer of [IBM][IBMCLLC], hereby certifies as
follows:


1.          The representations and warranties of [IBM][IBMCLLC] contained in
the Credit Agreement or in any certificate, document or financial or other
statement furnished by or on behalf of [IBM][IBMCLLC] pursuant to or in
connection with the Credit Agreement are true and correct in all material
respects on and as of the date hereof with the same effect as if made on the
date hereof except for representations and warranties stated to relate to a
specific earlier date, in which case such representations and warranties were
true and correct in all material respects as of such earlier date;


2.          No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to any Loans to be made on the date
hereof;


3.          ____________________ is and at all times since _____________________
20__, has been the duly elected and qualified [Assistant] Secretary of
[IBM][IBMCLLC] and the signature set forth on the signature line for such
officer below is such officer’s true and genuine signature;


and the undersigned [Assistant] Secretary of [IBM][IBMCLLC] hereby certifies as
follows:


4.          There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against [IBM][IBMCLLC], nor to my knowledge has any other
event occurred affecting or threatening the corporate existence of
[IBM][IBMCLLC];


5.          [IBM][IBMCLLC]is a corporation duly organized, validly existing and
in good standing under the laws of [____________];


6.          Attached hereto as Exhibit A is a complete and correct copy of
resolutions duly adopted by the Board of Directors (or a duly authorized
committee thereof) of [IBM][IBMCLLC] on _________, 20__; such resolutions have
not in any way been amended, modified, revoked or rescinded and have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect; such resolutions are the only corporate
proceedings of [IBM][IBMCLLC] now in force relating to or affecting the matters
referred to therein;





--------------------------------------------------------------------------------

2


7.          Attached hereto as Exhibit B is a complete and correct copy of the
[by-laws][limited liability agreement][operating agreement] of [IBM][IBMCLLC]as
in effect at all times since _________________, 20__ to and including the date
hereof; and attached hereto as Exhibit C is a true and complete copy of the
[certificate of incorporation][articles of incorporation] of [IBM][IBMCLLC]as in
effect at all times since ___________________, 20__ to and including the date
hereof; and


8.          The persons listed on Exhibit D to this closing certificate are now
duly elected and qualified officers of [IBM][IBMCLLC] holding the offices
indicated next to their respective names below, and such officers have held such
offices with [IBM][IBMCLLC] at all times since ________________, 20__ to and
including the date hereof, and the signatures appearing opposite their
respective names below are the true and genuine signatures of such officers, and
each of such officers is duly authorized to execute and deliver on behalf of
[IBM][IBMCLLC] the Credit Agreement and any certificate or other document to be
delivered by [IBM][IBMCLLC] pursuant to the Credit Agreement:


IN WITNESS WHEREOF, the undersigned have hereto set our names 


 

         


   


 
Title:  [___________]
   
Title:  [Assistant] Secretary
 
Date:  ______________, 20__
   


 




--------------------------------------------------------------------------------



EXHIBIT B TO
364-DAY CREDIT AGREEMENT


[FORM OF ASSIGNMENT AND ASSUMPTION]


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.



1.           Assignor:           ______________________________




2.           Assignee:           ______________________________     [and is an
Affiliate/Approved Fund of [identify Lender]1]





3.           Borrower(s):           ______________________________






--------------------------------------------------------------------------------

1 Select as applicable.



--------------------------------------------------------------------------------

2



4.          
Administrative Agent:
JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement




5.           Credit Agreement:           364-Day Credit Agreement, dated as of
July 18, 2019, among International Business Machines Corporation and its
Subsidiary, IBM Credit LLC, the Lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the Syndication Agents and the Documentation
Agents named therein



--------------------------------------------------------------------------------

3



6.
Assigned Interest:





Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date:   ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrowers and their affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:



  ASSIGNOR                 NAME OF ASSIGNOR
         


By:

      Title:        
         




  ASSIGNEE                 NAME OF ASSIGNEE          


By:

      Title:        
         






--------------------------------------------------------------------------------

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment”).
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.



--------------------------------------------------------------------------------

4



  Consented To:           INTERNATIONAL BUSINESS MACHINES CORPORATION
         


By:

      Name:         Title:            




  IBM CREDIT LLC          


By:

      Name:         Title:            




  JPMORGAN CHASE BANK, N.A., as Administrative Agent          


By:

      Name:         Title:            




 
[Consents required only to the extent expressly provided for in Section 11.8 of
the Credit Agreement.]



Accepted for Recordation in the Register:
         
JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent            
By:

      Name:         Title:              






--------------------------------------------------------------------------------



ANNEX 1


364-Day Credit Agreement, dated as of July 18, 2019, among International
Business Machines Corporation and its Subsidiary IBM Credit LLC, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
Syndication Agents and Documentation Agents named therein




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement (iii) the financial
condition of the Borrowers, any of their Subsidiaries or affiliates or any other
Person obligated in respect of the Credit Agreement or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or affiliates or any
other Person of any of their respective obligations under the Credit Agreement.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.5 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.


2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.





--------------------------------------------------------------------------------

2


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------



EXHIBIT C TO
364-DAY CREDIT AGREEMENT


[FORM OF REVOLVING CREDIT LOAN PROMISSORY NOTE]


REVOLVING CREDIT LOAN PROMISSORY NOTE



 
New York, New York
 
___________, 20__



FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a ____________
[corporation][limited liability company] (the “Borrower”), hereby
unconditionally promises to pay to the order of [NAME OF LENDER] (the “Lender”)
at the office of JPMorgan Chase Bank, N.A. (together with its successors in such
capacity, the “Administrative Agent”), located at 383 Madison Avenue, 24th
Floor, New York, New York 10179, in lawful money of the United States of America
and in immediately available funds, on the Termination Date the principal amount
of (a) [AMOUNT IN WORDS] DOLLARS ($_____), or, if less, (b) the aggregate unpaid
principal amount of all Revolving Credit Loans made by the Lender to the
Borrower pursuant to Section 2.1 of the Credit Agreement, as hereinafter
defined.  The Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.10 of such Credit Agreement.


The holder of this promissory note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of each
Revolving Credit Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto.  Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed. The failure to make any such endorsement
or any error in such endorsement shall not affect the obligations of the
Borrower in respect of any Revolving Credit Loan.


This promissory note (a) has been issued pursuant to Section 11.9(c) of the
364-Day Credit Agreement, dated as of July 18, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among
International Business Machines Corporation (“IBM”) and its Subsidiary, IBM
Credit LLC (“IBMCLLC”) (each individually, a “Borrower”, and together, the
“Borrowers”), the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Syndication Agents and the Documentation Agents
named therein, (b) is subject to the provisions of the Credit Agreement and (c)
is subject to prepayment in whole or in part as provided in the Credit
Agreement.


Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this promissory note may
be declared to be immediately due and payable, all as and to the extent provided
in the Credit Agreement.





--------------------------------------------------------------------------------

2


All parties now and hereafter liable with respect to this promissory note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.





  [NAME OF BORROWER]          


By:

      Title:          




--------------------------------------------------------------------------------



Schedule A

          to Revolving Credit Loan Promissory Note


LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS


Date
 
Amount of ABR Loans
 
Amount
Converted to
ABR Loans
 
Amount of Principal of ABR Loans Repaid
 
Amount of ABR Loans
Converted to
Eurodollar Loans
 
Unpaid Principal Balance of ABR Loans
 
Notation Made By
 
                                                                               
                                                                               
                                                               






--------------------------------------------------------------------------------


Schedule B
to Revolving Credit Loan Promissory Note


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS


Date
 
Amount of Eurodollar Loans
 
Amount Converted to Eurodollar Loans
 
Interest Period and Eurodollar Rate with Respect Thereto
 
Amount of Principal of Eurodollar Loans Repaid
 
Amount of Eurodollar Loans Converted to
ABR Loans
 
Unpaid Principal Balance of Eurodollar Loans
 
Notation
Made By
 
                                                                               
                                                                               
                                                                               






--------------------------------------------------------------------------------


EXHIBIT D-1 TO
364-DAY CREDIT AGREEMENT


[FORM OF NEW LENDER SUPPLEMENT]


SUPPLEMENT, dated ____________, 20__, to the 364-Day Credit Agreement, dated as
of July 18, 2019 as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among International Business Machines Corporation
(“IBM”) and its Subsidiary IBM Credit LLC (“IBMCLLC”) (each individually, a
“Borrower”, and together, the “Borrowers”), the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the Syndication Agents
and the Documentation Agents named therein.


W I T N E S S E T H :


WHEREAS, the Credit Agreement provides in Section 11.23(b) thereof that any
bank, financial institution or other entity, although not originally a party
thereto, may become a party to the Credit Agreement with the consent of IBM,
IBMCLLC and the Administrative Agent (which consent, in the case of the
Administrative Agent, shall not be unreasonably withheld) by executing and
delivering to IBM and the Administrative Agent a supplement to the Credit
Agreement in substantially the form of this Supplement; and


WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;


NOW, THEREFORE, the undersigned hereby agrees as follows:


1.          The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this Supplement is accepted by
IBM, IBMCLLC and the Administrative Agent, become a Lender for all purposes of
the Credit Agreement to the same extent as if originally a party thereto, with a
Revolving Credit Commitment of $__________________.


2.          The undersigned (a) represents and warrants that it is legally
authorized to enter into this Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 4.5 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it has made and will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as administrative agent on its behalf and to exercise such
powers and discretion under the Credit Agreement or any instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the



--------------------------------------------------------------------------------

2

provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, without limitation, if it is organized
under the laws of a jurisdiction outside the United States, its obligation
pursuant to Section 2.18(d) of the Credit Agreement.



3.          The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:


4.          Terms defined in the Credit Agreement shall have their defined
meanings when used herein.


IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.



  [INSERT NAME OF LENDER]          


By:

      Title:          



Accepted this _____ day of
______________, 20__.
         
INTERNATIONAL BUSINESS MACHINES CORPORATION
           
By:

      Title:              



Accepted this _____ day of
______________, 20__.
         
IBM CREDIT LLC
           
By:

      Title:              




--------------------------------------------------------------------------------

3


Accepted this _____ day of
______________, 20__.
         
JPMORGAN CHASE BANK, N.A., as Administrative Agent
           
By:

      Title:              








--------------------------------------------------------------------------------

EXHIBIT D-2 TO
364-DAY CREDIT AGREEMENT


[FORM OF INCREMENTAL COMMITMENT SUPPLEMENT]


SUPPLEMENT, dated _________________, to the 364-Day Credit Agreement, dated as
of July 18, 2019 as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among International Business Machines Corporation
(“IBM”) and its Subsidiary IBM Credit LLC (“IBMCLLC”) (each individually, a
“Borrower”, and together, the “Borrowers”), the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the Syndication Agents
and the Documentation Agents named therein.


W I T N E S S E T H :


WHEREAS, the Credit Agreement provides in Section 11.23(c) thereof that any
Lender may increase the amount of its Revolving Credit Commitment by executing
and delivering to IBM, IBMCLLC and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and


WHEREAS, the undersigned now desires to increase the amount of its Revolving
Credit Commitment under the Credit Agreement;


NOW THEREFORE, the undersigned hereby agrees as follows:


1.          The undersigned agrees, subject to the terms and conditions of the
Credit Agreement, that on the date this Supplement is accepted by IBM, IBMCLLC
and the Administrative Agent it shall have its Revolving Credit Commitment
increased by $______________, thereby making the amount of its Revolving Credit
Commitment $______________.


2.          Terms defined in the Credit Agreement shall have their defined
meanings when used herein.



--------------------------------------------------------------------------------

2


IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.



  [INSERT NAME OF LENDER]          


By:

      Title:          



Accepted this _____ day of
______________, 20__.
         
INTERNATIONAL BUSINESS MACHINES CORPORATION
           
By:

      Title:              



Accepted this _____ day of
______________, 20__.
         
IBM CREDIT LLC
           
By:

      Title:              



Accepted this _____ day of
______________, 20__.
         
JPMORGAN CHASE BANK, N.A., as Administrative Agent
           
By:

      Title:              






--------------------------------------------------------------------------------

EXHIBIT E-1 TO
364-DAY CREDIT AGREEMENT


[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the to the 364-Day Credit Agreement, dated as of July 18,
2019 as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Business Machines Corporation (“IBM”)
and its Subsidiary IBM Credit LLC (“IBMCLLC”) (each individually, a “Borrower”,
and together, the “Borrowers”), the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the Syndication Agents and the
Documentation Agents named therein.


Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent, IBM and any Borrower
with a certificate of its Non-U.S. Lender status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform any Borrower, IBM and the Administrative Agent, and (2) the
undersigned shall have at all times furnished any Borrower, IBM and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
           
By:

      Name:
        Title:              



Date: ________ __, 20[  ]



--------------------------------------------------------------------------------

EXHIBIT E-2 TO
364-DAY CREDIT AGREEMENT


[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the to the 364-Day Credit Agreement, dated as of July 18,
2019 as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Business Machines Corporation (“IBM”)
and its Subsidiary IBM Credit LLC (“IBMCLLC”) (each individually, a “Borrower”,
and together, the “Borrowers”), the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the Syndication Agents and the
Documentation Agents named therein.


Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
Non-U.S. Lender status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
           
By:

      Name:
        Title:              

Date: ________ __, 20[  ]





--------------------------------------------------------------------------------

EXHIBIT E-3 TO
364-DAY CREDIT AGREEMENT


[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
 (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the to the 364-Day Credit Agreement, dated as of July 18,
2019 as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Business Machines Corporation (“IBM”)
and its Subsidiary IBM Credit LLC (“IBMCLLC”) (each individually, a “Borrower”,
and together, the “Borrowers”), the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the Syndication Agents and the
Documentation Agents named therein.


Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) a certificate of Non-U.S.
Lender status on IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by a certificate of Non-U.S. Lender status on IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
           
By:

      Name:
        Title:              

Date: ________ __, 20[  ]




--------------------------------------------------------------------------------


EXHIBIT E-4 TO
364-DAY CREDIT AGREEMENT


[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]
 (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the to the 364-Day Credit Agreement, dated as of July 18,
2019 as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Business Machines Corporation (“IBM”)
and its Subsidiary IBM Credit LLC (“IBMCLLC”) (each individually, a “Borrower”,
and together, the “Borrowers”), the Lenders parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the Syndication Agents and the
Documentation Agents named therein.


Pursuant to the provisions of Section 2.18 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent, IBM and any Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) a
certificate of Non-U.S. Lender status on IRS Form W-8BEN or IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by a certificate of Non-U.S. Lender Status
on IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
any Borrower, IBM and the Administrative Agent, and (2) the undersigned shall
have at all times furnished any Borrower, IBM and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
           
By:

      Name:
        Title:              



Date: ________ __, 20[  ]










